 Exhibit 10.1

  

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

Dated as of August 4, 2003

 

Among

 

MOHAWK FACTORING, INC., as Borrower,

 

MOHAWK SERVICING, INC., as Servicer,

 

BLUE RIDGE ASSET FUNDING CORPORATION,

 

THREE PILLARS FUNDING CORPORATION,

 

SUNTRUST CAPITAL MARKETS, INC., as a Co-Agent,

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Co-Agent and

Administrative Agent



--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

Page

 

ARTICLE I. THE ADVANCES  2 Section 1.1........... Credit Facility  2 Section
1.2........... Increases  3 Section 1.3........... Decreases  3 Section
1.4........... Deemed Collections; Borrowing Limit  3 Section 1.5...........
Payment Requirements  4 Section 1.6........... Ratable Loans; Funding Mechanics;
Liquidity Fundings  4 ARTICLE II. PAYMENTS AND COLLECTIONS   5 Section
2.1........... Payments  5 Section 2.2........... Collections Prior to
Amortization; Demand for Payment of Certain Demand Advances  6 Section
2.3........... Demand for Payment of Demand Advances on the Amortization Date;
Collections Following Amortization  6 Section 2.4........... Payment Recission
 7 ARTICLE III. COMMERCIAL PAPER FUNDING 7 Section 3.1........... CP Costs 7
Section 3.2........... Calculation of CP Costs  7 Section 3.3........... CP
Costs Payments  8 Section 3.4........... Default Rate  8 ARTICLE IV. LIQUIDITY
FUNDING  8 Section 4.1........... Liquidity Funding  8 Section 4.2...........
Interest Payments 8 Section 4.3........... Selection and Continuation of
Interest Periods 8 Section 4.4........... Liquidity Bank Interest Rates  9
Section 4.5........... Suspension of the LIBO Rate  9 Section 4.6...........
Default Rate  9 ARTICLE V. REPRESENTATIONS AND WARRANTIES Section 5.1...........
Representations and Warranties of the Loan Parties  9 Section 5.2...........
Liquidity Bank Representations and Warranties  13 ARTICLE VI. CONDITIONS OF
ADVANCES..    14 Section 6.1........... Conditions Precedent to Initial Advance
 14 Section 6.2........... Conditions Precedent to All Advances  14 ARTICLE VII.
COVENANTS Section 7.1........... Affirmative Covenants of the Loan Parties  14
Section 7.2........... Negative Covenants of the Loan Parties  19 ARTICLE VIII.
ADMINISTRATION AND COLLECTION   21 Section 8.1........... Designation of
Servicer  21 Section 8.2........... Certain Duties of Servicer  21 Section
8.3........... Collection Notices  22 Section 8.4........... Responsibilities of
Borrower   23 Section 8.5........... Monthly Reports  23 Section 8.6...........
Servicing Fee  23

--------------------------------------------------------------------------------



 

ARTICLE IX. AMORTIZATION EVENTS  23 Section 9.1........... Amortization Events
 23 Section 9.2........... Remedies  25 ARTICLE X. INDEMNIFICATION  26 Section
10.1........... Indemnities by the Loan Parties  26 Section 10.2...........
Increased Cost and Reduced Return  28 Section 10.3........... Other Costs and
Expenses  29 ARTICLE XI. THE AGENTS   29 Section 11.1........... Authorization
and Action.  29 Section 11.2........... Delegation of Duties  30 Section
11.3........... Exculpatory Provisions  30 Section 11.4........... Reliance by
the Agents  31 Section 11.5........... Non-Reliance on Other Agents and Other
Lenders  31 Section 11.6........... Reimbursement and Indemnification  31
Section 11.7........... Agents in their Individual Capacities  31 Section
11.8........... Conflict Waivers  32 Section 11.9........... UCC Filings  32
Section 11.10........... Successor Administrative Agent  32 ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS  33 Section 12.1........... Assignments  33 Section
12.2........... Participations  34

ARTICLE XIII. SECURITY INTEREST  35 Section 13.1........... Grant of Security
Interest  35 Section 13.2........... Termination after Final Payout Date  35
Section 13.3........... Excluded Receivables  35 ARTICLE XIV. MISCELLANEOUS   35
Section 14.1........... Waivers and Amendments 35 Section 14.2...........
Notices  36 Section 14.3........... Ratable Payments  37 Section 14.4...........
Protection of Administrative Agent's Security Interest  37 Section
14.5........... Confidentiality  38 Section 14.6........... Bankruptcy Petition
 39 Section 14.7........... CHOICE OF LAW  39 Section 14.8........... CONSENT TO
JURISDICTION  39 Section 14.9........... WAIVER OF JURY TRIAL  39 Section
14.10........... Integration; Binding Effect; Survival of Terms  40 Section
14.11........... Counterparts; Severability; Section References  40


--------------------------------------------------------------------------------



Exhibits and Schedules

 

Exhibit I                        Definitions

Exhibit II                       Form of Borrowing Notice

Exhibit III                      Places of Business of the Loan Parties;
Locations of Records; Federal Employer Identification Number(s)

Exhibit IV                      Names of Collection Banks; Collection Accounts

Exhibit V                       Form of Compliance Certificate

Exhibit VI                      Form of Collection Account Agreement

Exhibit VII                     Form of Assignment Agreement

Exhibit VIII                    Credit and Collection Policy

Exhibit IX                      Form of Monthly Report

Exhibit X                       Form of Performance Undertaking

Exhibit XI                      Form of Reduction Notice

Schedule A                        Commitments

Schedule B                        Closing Documents

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

This AMENDED AND RESTATED Credit and Security Agreement,dated as of August 4,
2003 is entered into by and among:

(a)                Mohawk Factoring, Inc., a Delaware corporation ("Borrower")
and successor by merger to DT/Mohawk Factoring, LLC, a Delaware limited
liability company ("DT/Mohawk Factoring"),

(b)               Mohawk Servicing, Inc., a Delaware corporation ("Mohawk
Servicing"), as initial Servicer (the Servicer together with Borrower, the "Loan
Parties" and each, a "Loan Party"),

(c)                Blue Ridge Asset Funding Corporation, a Delaware corporation
(together with its successors, "Blue Ridge" or a "Conduit") and Wachovia Bank,
National Association, in its capacity as a Liquidity Bank to Blue Ridge
(together with its successors, "Wachovia" and together with Blue Ridge, the
"Blue Ridge Group"),

(d)               Three Pillars Funding Corporation, a Delaware corporation
(together with its successors, "TPFC" or a "Conduit") and SunTrust Capital
Markets, Inc., in its capacity as a Liquidity Bank to TPFC (together with its
successors, "SunTrust" and together with TPFC, the "TPFC Group"),

(e)                The issuers of Commercial Paper from time to time party
hereto (together with their respective successors, individually, a "Conduit" and
collectively with Blue Ridge and TPFC, the "Conduits") and the financial
institutions acting in the capacity of a Liquidity Bank to such other Conduits
(together with such financial institutions', successors and such Conduit, a
"Conduit Group" and collectively with the TPFC Group and the Blue Ridge Group,
the "Conduit Groups"),

(f)                 Wachovia Bank, National Association, in its capacity as
agent for the Blue Ridge Group (together with its successors and assigns in such
capacity, the "Blue Ridge Agent" or a "Co-Agent"), SunTrust Capital Markets,
Inc., in its capacity as agent for the TPFC Group (together with its successors
and assigns in such capacity, the "TPFC Agent" or a "Co-Agent") and any other
administrative agent for a Conduit Group from time to time party hereto
(together with their respective successors, individually a "Co-Agent" and
collectively with the Blue Ridge Agent and the TPFC Agent the "Co-Agents"), and

(g)                Wachovia Bank, National Association, as agent for the Conduit
Groups and the Co-Agents (together with its successors and assigns hereunder,
the "Administrative Agent" and together with the Co-Agents, the "Agents"),

and amends, restates and consolidates (i) that certain Credit and Security
Agreement dated as of October 25, 2000, as amended, by and among Borrower,
Mohawk Servicing, the Liquidity Banks party thereto, Blue Ridge and Wachovia in
its capacity as agent thereunder and (ii) that certain Loan Agreement dated as
of May 14, 2002 by and among Borrower (as successor to DT/Mohawk Funding, LLC),
Dal-Tile Corporation, TPFC and SunTrust in its capacity as agent thereunder.

--------------------------------------------------------------------------------



Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

Borrower desires to borrow from the Lenders from time to time.

The Conduits may, in their absolute and sole discretion, make Advances to
Borrower from time to time.

In the event that any Conduit declines to make its Group's Percentage of any
Advance, the applicable Conduit's Liquidity Banks shall, at the request of
Borrower, make such Liquidity Banks' Group's Percentage of Advances from time to
time.

Wachovia Bank, National Association has been requested and is willing to act as
Administrative Agent on behalf of the Co-Agents and the Conduit Groups in
accordance with the terms hereof.

ARTICLE I.

THE ADVANCES

Section 1.1              Credit Facility.

(a)                Upon the terms and subject to the conditions hereof, from
time to time prior to the Facility Termination Date upon receipt of a copy of
each Borrowing Notice from Borrower, each of the Co-Agents shall determine
whether its Conduit will fund a Loan in an amount equal to its Group's
Percentage of the requested Advance specified in such Borrowing Notice.  In the
event that a Conduit elects not to make any such Loan to Borrower, the
applicable Co-Agent shall promptly notify Borrower and, unless Borrower cancels
its Borrowing Notice, each of such Conduit's Liquidity Banks severally agrees to
make its Pro Rata Share of its Group's Percentage of such Loan to Borrower, on
the terms and subject to the conditions hereof, provided that at no time may the
aggregate principal amount of such Conduit's and such Conduit's Liquidity Banks'
Loans outstanding exceed the lesser of (i) the aggregate amount of such
Conduit's Liquidity Banks' Commitments, and (ii) such Conduit's Group's
Percentage of the Borrowing Base (such lesser amount, the "Conduit Allocation
Limit"). 

Each of the Advances, and all other Obligations, shall be secured by the
Collateral as provided in Article XIII.

(b)               Borrower may, upon at least 10 Business Days' notice to the
Co-Agents, terminate in whole or reduce in part, ratably among the Liquidity
Banks in each Group in accordance with such Group's Percentage, the unused
portion of the Aggregate Commitment; provided that each partial reduction of the
Aggregate Commitment shall be in an amount equal to $5,000,000 per Group (or a
larger integral multiple of $1,000,000 per Group if in excess thereof) and shall
reduce the Commitments of the Liquidity Banks in each Group ratably in
accordance with their respective Pro Rata Shares.

2

--------------------------------------------------------------------------------



Section 1.2              Increases

.  Borrower shall provide the Co-Agents with at least one (1) Business Day's
prior notice in a form set forth as Exhibit II hereto of each Advance, provided
such notice is received by each Co-Agent no later than 12:00 noon on such
Business Day (each, a "Borrowing Notice").  Each Borrowing Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested increase in Aggregate Principal
(which shall not be less than $1,000,000 per Group or a larger integral multiple
of $100,000 per Group), the Borrowing Date (which, in the case of any Advance
after the initial Advance hereunder, shall only be on a Settlement Date), and,
in the case of an Advance which Borrower has been notified by the applicable
Co-Agent will be funded by the applicable Group's Liquidity Banks, the requested
Interest Rate and Interest Period.  If a Conduit declines to make its Group's
Percentage of a proposed Advance, Borrower may cancel the Borrowing Notice.  On
the date of each Advance, upon satisfaction of the applicable conditions
precedent set forth in Article VI, the applicable Conduit or the applicable
Conduit's Liquidity Banks, as applicable, shall make the proceeds of its Loan
comprising such Group's Percentage of such requested Advance available to its
Group's Co-Agent in immediately available funds on the proposed date of
borrowing.  Upon receipt by a Co-Agent of such Loan proceeds, such Co-Agent
shall deposit to the Facility Account, in immediately available funds, no later
than 12:00 noon (New York time), an amount equal to (i) in the case of a
Conduit, such Conduit's Group's Percentage of the principal amount of the
requested Advance or (ii) in the case of a Conduit's Liquidity Bank, each such
Liquidity Bank's Pro Rata Share of such Liquidity Bank's Group's Percentage of
the principal amount of the requested Advance.

Section 1.3              Decreases

.  Except as provided in Section 1.4, Borrower shall provide the Co-Agents with
prior written notice in conformity with the Required Notice Period in the form
attached hereto as Exhibit XI (a "Reduction Notice") of any proposed reduction
of Aggregate Principal.  Such Reduction Notice shall designate (i) the date (the
"Proposed Reduction Date") upon which any such reduction of Aggregate Principal
shall occur (which date shall give effect to the applicable Required Notice
Period), and (ii) the amount of Aggregate Principal to be reduced which shall be
applied ratably to the Loans of the Conduits and the Liquidity Banks in
accordance with the amount of principal (if any) owing to the Conduits (ratably,
based on their Group's Percentage of such reduction), on the one hand, and the
amount of principal (if any) owing to the Liquidity Banks (ratably, based on
their respective Pro Rata Shares of their Group's Percentage of such reduction),
on the other hand (the "Aggregate Reduction").  Only one (1) Reduction Notice
with respect to any Proposed Reduction Date shall be outstanding at any time.

Section 1.4              Deemed Collections; Borrowing Limit

(a)                If on any day:

(i)                  the Outstanding Balance of any Receivable is reduced by the
Servicer as a result of any defective or rejected goods or services or any other
adjustment (other than a Cash Discount) by any Originator or any Affiliate
thereof, or as a result of any tariff or other governmental or regulatory
charge, or

(ii)                the Outstanding Balance of any Receivable is reduced or
canceled by the Servicer as a result of a setoff in respect of any claim by the
Obligor thereof (whether such claim arises out of the same or a related or an
unrelated transaction), or

3

--------------------------------------------------------------------------------



(iii)               the Outstanding Balance of any Receivable is reduced by the
Servicer on account of the obligation of any Originator or any Affiliate thereof
to pay to the related Obligor any rebate or refund, or

(iv)              the Outstanding Balance of any Receivable is less than the
amount included in calculating the Net Pool Balance for purposes of any Monthly
Report (for any reason other than such Receivable becoming a Defaulted
Receivable), or

(v)                any of the representations or warranties of Borrower set
forth in Section 5.1(i), (j), (r), (s), (t) or (u) were not true when made with
respect to any Receivable,

then, on such day, Borrower shall be deemed to have received a Collection of
such Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable and, effective as of the date on which
the next succeeding Monthly Report is required to be delivered, the Borrowing
Base shall be reduced by the amount of such Deemed Collection.

(b)               Borrower shall ensure that the Aggregate Principal at no time
exceeds the Borrowing Limit.  If, on any Business Day, the aggregate outstanding
principal amount of the Loans from any Group exceeds such Group's Conduit
Allocation Limit, or the aggregate principal amount of the Loans outstanding
from such Group's Conduit exceeds the Liquidity Commitments of such Group's
Liquidity Banks pursuant to such Group's Liquidity Agreement divided by 102%,
Borrower shall prepay such Loans by wire transfer to the applicable Co-Agent
received not later than 1:00 p.m. (New York City time) on thenext succeeding
Settlement Date of an amount sufficient to eliminate such excess, together with
accrued and unpaid interest on the amount prepaid (as allocated by the
applicable Co-Agent), such that after giving effect to such payment the
Aggregate Principal is less than or equal to the Borrowing Limit and the
applicable Group's Percentage of the Aggregate Principal is less than or equal
to the applicable Group's Conduit Allocation Limit.

Section 1.5              Payment Requirements

.  All amounts to be paid or deposited by any Loan Party pursuant to any
provision of this Agreement shall be paid or deposited in accordance with the
terms hereof no later than 1:00 p.m. (New York time) on the day when due in
immediately available funds, and if not received before 1:00 p.m. (New York
time) shall be deemed to be received on the next succeeding Business Day.  If
such amounts are payable to a Lender they shall be paid to the applicable
Co-Agent Account, for the account of such Lender, until otherwise notified by
such Co-Agent.  All computations of CP Costs, Interest, per annum fees
calculated as part of any CP Costs, per annum fees hereunder and per annum fees
under the Fee Letter shall be made on the basis of a year of 360 days for the
actual number of days elapsed.  If any amount hereunder shall be payable on a
day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.

Section 1.6              Ratable Loans; Funding Mechanics; Liquidity Fundings

4

--------------------------------------------------------------------------------



(a)                Each Advance hereunder shall consist of one or more Loans
made by the Conduits and/or the applicable Liquidity Banks.

(b)               Each Lender funding any Loan shall wire transfer the principal
amount of its Loan to its Co-Agent in immediately available funds not later than
12:00 noon (New York City time) on the applicable Borrowing Date and, subject to
such Co-Agent's receipt of such Loan proceeds, such Co-Agent shall wire transfer
such funds to the account specified by Borrower in its Borrowing Request not
later than 2:00 p.m. (New York City time) on such Borrowing Date.

(c)                While it is the intent of each Conduit to fund each requested
Advance through the issuance of its respective Commercial Paper, the parties
acknowledge that if any Conduit is unable, or determines that it is undesirable,
to issue Commercial Paper to fund all or any portion of its Loans, or is unable
to repay such Commercial Paper upon the maturity thereof, such Conduit shall put
all or any portion of its Loans to its Liquidity Banks at any time pursuant to
its applicable Liquidity Agreement to finance or refinance the necessary portion
of its Loans through a Liquidity Funding to the extent available.  The Liquidity
Fundings may be Alternate Base Rate Loans or LIBO Rate Loans, or a combination
thereof, selected by Borrower in accordance with Article IV.  Regardless of
whether a Liquidity Funding constitutes the direct funding of a Loan, an
assignment of a Loan made by a Conduit or the sale of one or more participations
in a Loan made by a Conduit, each Liquidity Bank in such Conduit's Group
participating in a Liquidity Funding shall have the rights of a "Lender"
hereunder with the same force and effect as if it had directly made a Loan to
Borrower in the amount of its Liquidity Funding.

(d)               Nothing herein shall be deemed to commit any Conduit to make
Loans.

ARTICLE II.

PAYMENTS AND COLLECTIONS

Section 2.1              Payments

.  Borrower hereby promises to pay:

(a) the Aggregate Principal on and after the Facility Termination Date as and
when Collections are received;

(b) the fees set forth in the Fee Letter on the dates specified therein;

(c) all accrued and unpaid Interest on the Alternate Base Rate Loans on each
Settlement Date applicable thereto;

(d) all accrued and unpaid Interest on the LIBO Rate Loans on the last day of
each Interest Period applicable thereto;

(e) all accrued and unpaid CP Costs on the CP Rate Loans on each Settlement
Date; and

(f) all Broken Funding Costs and Indemnified Amounts upon demand.

5

--------------------------------------------------------------------------------



Section 2.2              Collections Prior to Amortization; Demand for Payment
of Certain Demand Advances

(a)                On each Settlement Date prior to the Amortization Date, the
Servicer shall deposit to the applicable Co-Agent Account, for distribution to
the applicable Lenders, the applicable Percentage of a portion of the
Collections received by it during the preceding Settlement Period (after
deduction of its Servicing Fee) equal to the sum of the following amounts for
application to the Obligations in the order specified:

first, ratably to the payment of all invoiced accrued and unpaid CP Costs,
Interest and Broken Funding Costs (if any) that are then due and owing to the
applicable Conduit,

second, ratably to the payment of all accrued and unpaid fees under the Fee
Letter (if any) that are then due and owing to the applicable Conduit or its
Co-Agent,

third, if required under Section 1.3 or 1.4, to the ratable reduction of the
applicable Conduit's Percentage of the Aggregate Principal, and

fourth, for the ratable payment of all other unpaid Obligations, if any, that
are then due and owing to such Conduit, its Co-Agent or the related Indemnified
Parties.

The balance, if any, shall be transferred to Borrower or otherwise in accordance
with Borrower's instructions.  Collections applied to the payment of Obligations
shall be distributed in accordance with the aforementioned provisions, and,
giving effect to each of the priorities set forth above in this Section 2.2(a),
shall be shared ratably (within each priority) among the applicable Co-Agent and
the Lenders in its Group in accordance with the amount of such Obligations owing
to each of them in respect of each such priority.

(b) If the Collections are insufficient to pay the Servicing Fee and the
Obligations specified above on any Settlement Date, Borrower shall make demand
for repayment of any outstanding Demand Advances in an aggregate amount equal to
the lesser of (i) the amount of such shortfall in Collections, and (ii) the
aggregate outstanding principal balance of the Demand Advances, together with
all accrued and unpaid interest thereon.

Section 2.3              Demand for Payment of Demand Advances on the
Amortization Date; Collections Following Amortization

(a)                On the Amortization Date, Borrower hereby agrees to make
demand for payment of all Demand Advances, together with all accrued and unpaid
interest thereon, in an amount up to the outstanding balances of such Demand
Advances, but not to exceed the then outstanding Obligations.

(b)               On the Amortization Date and on each day thereafter, to the
extent the Obligations have not otherwise been paid, the Servicer shall set
aside and hold in trust, for the Secured Parties, all Collections received on
such day.  On and after the Amortization Date, the Servicer shall, on each
Settlement Date and on each other Business Day specified by the Administrative
Agent at the direction of any Co-Agent (after deduction of any accrued and
unpaid Servicing Fee as of such date):  (i) remit to the applicable Co-Agent
Account the applicable Group's Percentage of the amounts set aside pursuant to
the preceding two sentences, and (ii) apply such amounts to reduce the
Obligations as follows:

6

--------------------------------------------------------------------------------



first, to the reimbursement of the applicable Conduit's Group's Percentage Share
of the Administrative Agent's reasonable costs incurred in connection with the
collection of amounts due under this Agreement and enforcement of this
Agreement,

second, ratably to the payment of all accrued and unpaid CP Costs, Interest and
Broken Funding Costs (if any) that are then due and owing to the applicable
Conduit,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter,

fourth, to the ratable reduction of such Conduit's Percentage of the Aggregate
Principal,

fifth, for the ratable payment of all other unpaid Obligations that are then due
and owing to such Conduit, its Co-Agent or the related Indemnified Parties, and

sixth, after the Obligations have been indefeasibly reduced to zero, to
Borrower.

Collections applied to the payment of Obligations shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.3(b), shall be shared ratably
(within each priority) among the Agent and the Lenders in accordance with the
amount of such Obligations owing to each of them in respect of each such
priority.

Section 2.4              Payment Recission

.  No payment of any of the Obligations shall be considered paid or applied
hereunder to the extent that, at any time, all or any portion of such payment or
application is rescinded by application of law or judicial authority, or must
otherwise be returned or refunded for any reason.  Borrower shall remain
obligated for the amount of any payment or application so rescinded, returned or
refunded, and shall promptly pay to the applicable Co-Agent Account (in each
case for application to the Person or Persons who suffered such rescission,
return or refund) the full amount thereof, plus Interest on such amount at the
Default Rate from the date of any such recission, return or refunding.

ARTICLE III.

COMMERCIAL PAPER FUNDING

Section 3.1              CP Costs

.  Borrower shall pay CP Costs with respect to the principal balance of the
Loans from time to time outstanding.  Each Loan of a Conduit that is funded
substantially with Pooled Commercial Paper will accrue CP Costs each day on a
pro rata basis, based upon the percentage share that the principal in respect of
such Loan represents in relation to all assets held by such Conduit and funded
substantially with related Pooled Commercial Paper on such day.

Section 3.2              Calculation of CP Costs

.  As soon as practicable, and not later than the 3rd Business Day immediately
preceding each Monthly Reporting Date, each Conduit shall calculate the
aggregate amount of CP Costs applicable to its CP Rate Loans for the Calculation
Period then most recently ended and shall notify Borrower of such aggregate
amount, which notice shall include a reasonably detailed description of such
calculations.

7

--------------------------------------------------------------------------------



Section 3.3              CP Costs Payments

.  On each Settlement Date, Borrower shall pay to the Co-Agents (for the benefit
of their respective Conduit) an aggregate amount equal to all accrued and unpaid
CP Costs in respect of the principal associated with all CP Rate Loans for the
Calculation Period then most recently ended in accordance with Article II.

Section 3.4              Default Rate

.  From and after the occurrence of an Amortization Event, all Loans of the
Conduits shall accrue Interest at the Default Rate and shall cease to be CP Rate
Loans.

ARTICLE IV.

LIQUIDITY FUNDING

Section 4.1              Liquidity Funding

.  Prior to the occurrence of an Amortization Event, the outstanding principal
balance of each Liquidity Funding shall accrue interest for each day during its
Interest Period at either the LIBO Rate or the Alternate Base Rate in accordance
with the terms and conditions hereof.  Until Borrower gives notice to the
applicable Co-Agent of another Interest Rate in accordance with Section 4.4, the
initial Interest Rate for any Loan transferred to the Liquidity Banks by the
applicable Conduit pursuant to the applicable Liquidity Agreement shall be the
Alternate Base Rate (unless the Default Rate is then applicable).  If the
applicable Liquidity Banks acquire by assignment from the applicable Conduit any
Loan pursuant to the applicable Liquidity Agreement, each Loan so assigned shall
each be deemed to have an Interest Period commencing on the date of any such
assignment.

Section 4.2              Interest Payments

.  On the Settlement Date for each Liquidity Funding, Borrower shall pay to the
applicable Co-Agent (for the benefit of the Liquidity Banks in its Group) an
aggregate amount equal to the accrued and unpaid Interest for the entire
Interest Period of each such Liquidity Funding in accordance with Article II.

Section 4.3              Selection and Continuation of Interest Periods.

(a)                With consultation from the applicable Co-Agent, Borrower
shall from time to time request Interest Periods for the Liquidity Fundings,
provided that if at any time any Liquidity Funding is outstanding, Borrower
shall always request Interest Periods such that at least one Interest Period
shall end on the date specified in clause (A) of the definition of Settlement
Date.

(b)               Borrower or the applicable Co-Agent, upon notice to and
consent by the other received at least three (3) Business Days prior to the end
of an Interest Period (the "Terminating Tranche") for any Liquidity Funding,
may, effective on the last day of the Terminating Tranche:  (i) divide any such
Liquidity Funding into multiple Liquidity Fundings, (ii) combine any such
Liquidity Funding with one or more other Liquidity Fundings that have a
Terminating Tranche ending on the same day as such Terminating Tranche or (iii)
combine any such Liquidity Funding with a new Liquidity Funding to be made by
the applicable Liquidity Banks on the day such Terminating Tranche ends.

8

--------------------------------------------------------------------------------



Section 4.4              Liquidity Bank Interest Rates

.  Borrower may select the LIBO Rate or the Alternate Base Rate for each
Liquidity Funding.  Borrower shall by 12:00 noon (New York time):  (i) at least
three (3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Interest Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Alternate Base Rate is being requested as a
new Interest Rate, give the applicable Co-Agent irrevocable notice of the new
Interest Rate for the Liquidity Funding associated with such Terminating
Tranche.  Until Borrower gives notice to the applicable Co-Agent of another
Interest Rate, the initial Interest Rate for any Loan transferred to the
applicable Liquidity Banks pursuant to the applicable Liquidity Agreement shall
be the Alternate Base Rate (unless the Default Rate is then applicable).

Section 4.5              Suspension of the LIBO Rate

. 

(a)                If any Liquidity Bank notifies its applicable Co-Agent that
it has reasonably determined that funding its Pro Rata Share of its Group's
Percentage of the Liquidity Fundings at a LIBO Rate would violate any applicable
law, rule, regulation, or directive of any governmental or regulatory authority,
or that (i) deposits of a type and maturity appropriate to match fund its
Liquidity Funding at such LIBO Rate are not available or (ii) such LIBO Rate
does not accurately reflect the cost of acquiring or maintaining a Liquidity
Funding at such LIBO Rate, then such Co-Agent shall suspend the availability of
such LIBO Rate and require Borrower to select the Alternate Base Rate for any
Liquidity Funding of such Liquidity Bank accruing Interest at such LIBO Rate.

(b)               If less than all of the Liquidity Banks of any applicable
Group give a notice to such Group's Co-Agent pursuant to Section 4.5(a), each
Liquidity Bank which gave such a notice shall be obliged, at the request of
Borrower, the applicable Conduit or the applicable Co-Agent, to assign all of
its rights and obligations hereunder to (i) another Liquidity Bank in its Group
or (ii) another funding entity nominated by Borrower or the applicable Co-Agent
that is an Eligible Assignee willing to participate in this Agreement through
the Liquidity Termination Date in the place of such notifying Liquidity Bank;
provided that (i) the notifying Liquidity Bank receives payment in full,
pursuant to an Assignment Agreement, of all Obligations owing to it (whether due
or accrued), and (ii) the replacement Liquidity Bank otherwise satisfies the
requirements of Section 12.1(b).

Section 4.6              Default Rate

.  From and after the occurrence of an Amortization Event, all Liquidity
Fundings shall accrue Interest at the Default Rate.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1              Representations and Warranties of the Loan Parties

.  Each Loan Party hereby represents and warrants to the Agents and the Lenders,
as to itself, as of the date hereof, and except for representations and
warranties that are limited to a certain date, as of the date of each Advance
and as of each Settlement Date that:

9

--------------------------------------------------------------------------------



(a)                Existence and Power

.  Such Loan Party is duly organized, validly existing and in good standing
under the laws of its state of organization.  Such Loan Party is duly qualified
to do business and is in good standing as a foreign entity, and has and holds
all organizational power and all governmental licenses, authorizations, consents
and approvals required to carry on its business in each jurisdiction in which
its business is conducted except where the failure to so qualify or so hold is
not reasonably likely to have a Material Adverse Effect.

(b)               Power and Authority; Due Authorization, Execution and Delivery

.  The execution and delivery by such Loan Party of this Agreement and each
other Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Borrower, Borrower's
use of the proceeds of Advances made hereunder, are within its corporate powers
and authority and have been duly authorized by all necessary corporate action on
its part.  This Agreement and each other Transaction Document to which such Loan
Party is a party has been duly executed and delivered by such Loan Party.

(c)                No Conflict

.  The execution and delivery by such Loan Party of this Agreement and each
other Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree applicable to it, and do not result in the creation or imposition of any
Adverse Claim on assets of such Loan Party or its Subsidiaries (except as
created hereunder), except, in any case, where such contravention or violation
is not reasonably likely to have a Material Adverse Effect; and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.

(d)               Governmental Authorization

.  Other than the filing of the financing statements required hereunder, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution
and delivery by such Loan Party of this Agreement and each other Transaction
Document to which it is a party and the performance of its obligations hereunder
and thereunder.

(e)                Actions, Suits

.  There are no actions, suits or proceedings pending, or to the best of such
Loan Party's knowledge, threatened in writing, before any court, arbitrator or
other body, that is reasonably likely to have a Material Adverse Effect, except
as set forth on Schedule 5.1(e) hereto.  Such Loan Party is not in default with
respect to any order of any court, arbitrator or governmental body which is
reasonably likely to have a Material Adverse Effect.

(f)                 Binding Effect

.  This Agreement and each other Transaction Document to which such Loan Party
is a party constitute the legal, valid and binding obligations of such Loan
Party enforceable against such Loan Party in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors' rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

10

--------------------------------------------------------------------------------



(g)                Accuracy of Information

.  All written information heretofore furnished by such Loan Party or any of its
Affiliates to the Agents or the Lenders for purposes of or in connection with
this Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by such Loan Party or any of its Affiliates to the Agents or the Lenders, as of
the date thereof does not and will not contain any material misstatement of fact
or omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.

(h)                Use of Proceeds

.  No proceeds of any Advance hereunder will be used for a purpose that
violates, or would be inconsistent with, (i) Section 7.2(e) of this Agreement or
(ii) Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time.

(i)                  Good Title

.  Borrower is the legal and beneficial owner of the Receivables and Related
Security with respect thereto, free and clear of any Adverse Claim, except as
created hereby.  There have been duly filed all financing statements or other
similar instruments or documents necessary under the UCC of all appropriate
jurisdictions to perfect Borrower's ownership interest in each Receivable and
the Related Security to the extent such interest can be perfected by filing a
financing statement under the UCC.

(j)                 Perfection

.  This Agreement is effective to create a valid security interest in favor of
the Administrative Agent for the benefit of the Secured Parties in the
Collateral to secure payment of the Obligations, free and clear of any Adverse
Claim except as created by the Transactions Documents.  There have been duly
filed all financing statements or other similar instruments or documents
necessary under the UCC of all appropriate jurisdictions to perfect the
Administrative Agent's (on behalf of the Secured Parties) security interest in
the Collateral to the extent that a security interest therein may be perfected
by filing a financing statement under the UCC.

(k)               Places of Business and Locations of Collection Records

.  The principal places of business and chief executive office of such Loan
Party and the offices where it keeps all of its Collection Records are located
at the address(es) listed on Exhibit III or such other locations of which the
Administrative Agent has been notified in accordance with Section 7.2(a) in
jurisdictions where all action required by Section 14.4(a) has been taken and
completed.  Borrower's Federal Employer Identification Number is correctly set
forth on Exhibit III.

(l)                  Collections

.  The conditions and requirements set forth in Section 7.1(j) have at all times
since the effective date of this Agreement been satisfied and duly performed. 
The names and addresses of all Collection Banks, together with the account
numbers of the Collection Accounts of Borrower at each Collection Bank and the
post office box number of each Lock-Box, are listed on Exhibit IV.  Borrower has
not granted any Person, other than the Administrative Agent or the TPFC Agent as
contemplated by and subject to this Agreement, dominion and control of any
Lock-Box or Collection Account, or the right to take dominion and control of any
such Lock-Box or Collection Account at a future time or upon the occurrence of a
future event;  provided, however, that nothing herein shall be deemed to
preclude Borrower from granting Servicer access to the Lock-Boxes and Collection
Accounts for purposes consistent with the terms of the Servicing Agreement and
this Agreement prior to delivery of the Collection Notices and the appointment
of a successor Servicer.

11

--------------------------------------------------------------------------------



(m)              Material Adverse Effect

.  The initial Servicer and the Borrower represent and warrant that since
December 31, 2002, no event has occurred that would have a Material Adverse
Effect.

(n)                Names

.  In the past five (5) years ended on the date of this Agreement, Borrower has
not used any corporate names, trade names or assumed names other than the name
in which it has executed this Agreement other than with respect to DT/Mohawk
Funding, LLC which was merged into the Borrower on or prior to the date hereof.

(o)               Not a Holding Company or an Investment Company

.  Such Loan Party is not a "holding company" or a "subsidiary holding company"
of a "holding company" within the meaning of the Public Utility Holding Company
Act of 1935, as amended, or any successor statute.  Such Loan Party is not an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended, or any successor statute.

(p)               Compliance with Law

.  Each Receivable, together with the Invoice related thereto, does not violate
any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), except where such violation is not reasonably
likely to have a Material Adverse Effect.

(q)               Compliance with Credit and Collection Policy

.  Such Loan Party has complied in all material respects with the Credit and
Collection Policy with regard to each Receivable and the related Contract, and
since the Initial Cutoff Date has not made or consented to any material change
to such Credit and Collection Policy, except such material change as to which
the Administrative Agent has been notified and, if required under Section
7.1(b)(iii), granted its prior written consent.

(r)                 Payments to Applicable Originator

.  With respect to each Receivable transferred to Borrower under the Receivables
Sale Agreement, Borrower has given reasonably equivalent value to the applicable
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt.

(s)                Enforceability of Receivables

.  Each Receivable represents a legal, valid and binding obligation of the
related Obligor to pay the Outstanding Balance of thereof and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors' rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

12

--------------------------------------------------------------------------------



(t)                 Eligible Receivables

.  Each Receivable included in the Net Pool Balance as an Eligible Receivable on
the date of any Monthly Report was an Eligible Receivable on such date.

(u)                Borrowing Limit

.  Immediately after giving effect to each Advance and each settlement on any
Settlement Date hereunder, the Aggregate Principal is less than or equal to the
Borrowing Limit and each Group's Percentage of the Aggregate Principal is less
than or equal to such Group's Conduit Allocation Limit.

(v)                Accounting

.  The manner in which Borrower accounts for the transactions contemplated by
this Agreement and the Receivables Sale Agreement does not jeopardize the true
sale analysis with respect to transfers between the Originators and Borrower
pursuant to the Receivables Sale Agreement.

Section 5.2              Liquidity Bank Representations and Warranties

.  Each Liquidity Bank hereby represents and warrants to the Agents, the
Conduits and the Loan Parties that:

(a)                Existence and Power

.  Such Liquidity Bank is a banking association duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and has
all organizational power to perform its obligations hereunder and under the
applicable Liquidity Agreement.

(b)               No Conflict

.  The execution and delivery by such Liquidity Bank of this Agreement and the
applicable Liquidity Agreement and the performance of its obligations hereunder
and thereunder are within its corporate powers, have been duly authorized by all
necessary corporate action, do not contravene or violate (i) its certificate or
articles of incorporation or association or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or any of its property is bound,
or (iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, and do not result in the creation or imposition of
any Adverse Claim on its assets other than pursuant to the Transaction
Documents. 

(c)                Governmental Authorization

.  No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution and delivery by such Liquidity Bank of this Agreement or the
applicable Liquidity Agreement and the performance of its obligations hereunder
or thereunder.

(d)               Binding Effect

.  Each of this Agreement and the applicable Liquidity Agreement constitutes the
legal, valid and binding obligation of such Liquidity Bank enforceable against
such Liquidity Bank in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors' rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).  This Agreement and the applicable Liquidity
Agreement have been duly authorized, executed and delivered by such Liquidity
Bank, and is and will remain part of the permanent records of each Liquidity
Bank.

13

--------------------------------------------------------------------------------



ARTICLE VI.

CONDITIONS OF ADVANCES

Section 6.1              Conditions Precedent to Initial Advance

.  The initial Advance under this Agreement is subject to the conditions
precedent that (a) the Administrative Agent shall have received on or before the
date of such Advance those documents listed on Schedule A to the Receivables
Sale Agreement and those documents listed on Schedule B to this Agreement, (b)
the Rating Agency Condition shall have been satisfied, and (c) the
Administrative Agent shall have received all fees and expenses required to be
paid on such date pursuant to the terms of this Agreement and the Fee Letter.

Section 6.2              Conditions Precedent to All Advances

.  Each Advance and each rollover or continuation of any Advance shall be
subject to the further conditions precedent that (a) the Servicer shall have
delivered to the Co-Agents on or prior to the date thereof all Monthly Reports
as and when due under Section 8.5; (b) the Facility Termination Date shall not
have occurred; (c) in the event of a change in law that affects the validity,
perfection or priority of the Administrative Agent's security interest in the
Collateral or a change in circumstances that materially and adversely affects
the Receivables after the date of this Agreement, the Administrative Agent shall
have received such other opinions or documents as it may reasonably request; and
(d) on the date thereof, the following statements shall be true (and acceptance
of the proceeds of such Advance shall be deemed a representation and warranty by
Borrower that such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Advance (or such Settlement Date, as the
case may be) as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such Advance
(or the continuation thereof), that will constitute an Amortization Event, and
no event has occurred and is continuing, or would result from such Advance (or
the continuation thereof), that would constitute an Unmatured Amortization
Event; and

(iii) after giving effect to such Advance (or the continuation thereof), the
Aggregate Principal will not exceed the Borrowing Limit.

ARTICLE VII.

COVENANTS

Section 7.1              Affirmative Covenants of the Loan Parties

.  Until the Final Payout Date, each Loan Party hereby covenants, as to itself,
as set forth below:

14

--------------------------------------------------------------------------------



(a)                Financial Reporting

.  Servicer and Borrower will maintain, for itself and each of its Subsidiaries,
a system of accounting established and administered in accordance with GAAP, and
furnish or cause to be furnished to the Administrative Agent:

(i)                  Annual Reporting

.  Promptly upon the filing thereof with the Securities Exchange Commission, if
applicable, and, in any event, within 90 days after the close of each of its
respective fiscal years:  (A) audited, unqualified consolidated financial
statements (which shall include balance sheets, statements of earnings,
stockholder's equity, and cash flows) of the Performance Guarantor for such
fiscal year, accompanied by an opinion of independent public accountants of
recognized national standing, and (B) analogous unaudited balance sheets and
statements of earnings for Borrower, certified by one of its Responsible
Financial Officers.

(ii)                Quarterly Reporting

.  Promptly upon the filing thereof with the Securities Exchange Commission, if
applicable, and, in any event, within 45 days after the close of the first three
(3) quarterly periods of each of Performance Guarantor's fiscal years
consolidated balance sheets of the Performance Guarantor as at the close of each
such period and consolidated statements of earnings, stockholder's equity and
cash flows for the Performance Guarantor for the period from the beginning of
such fiscal year to the end of such quarter, all certified by one of its
Responsible Financial Officers.  Within 90 days after the close of the first
three (3) quarterly periods of each of Borrower's fiscal years balance sheets of
Borrower as at the close of each such period and statements of earnings for
Borrower for the period from the beginning of such fiscal year to the end of
such quarter, all certified by one of its Responsible Financial Officers.

(iii)               Compliance Certificate

.  Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit V signed by one of Borrower's
Responsible Financial Officers and dated the date of such annual financial
statement or such quarterly financial statement, as the case may be.

(iv)              Shareholders Statements and Reports

.  Promptly upon the furnishing thereof generally to the shareholders of
Performance Guarantor copies of all financial statements, reports and proxy
statements so furnished.

(v)                S.E.C. Filings

.  Promptly upon the filing thereof, copies of all registration statements
(other than registration statements on Forms S-8 or S-3 covering benefit or
compensation plans, stock purchase or dividend reinvestment plans, or for
purposes of resales of securities by holders) and annual, quarterly, monthly or
other regular reports which any Loan Party or any of its Affiliates files with
the Securities and Exchange Commission.

(vi)              Other Information

.  Promptly, from time to time, such other information, documents, records or
reports relating to the Receivables or the condition or results of operations of
such Loan Party as the Administrative Agent may from time to time reasonably
request in order to protect the interests of the Agents and the Lenders under or
as contemplated by this Agreement.

15

--------------------------------------------------------------------------------



(b)               Notices

.  Such Loan Party will notify the Administrative Agent in writing of any of the
following within one (1) business day of learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i)                  Amortization Events or Unmatured Amortization Events

.  The occurrence of each Amortization Event and each Unmatured Amortization
Event, by a statement of a Responsible Financial Officer of such Loan Party.

(ii)                Copies of Notices

.  Promptly upon its receipt of any notice, request for consent, financial
statements, certification, report or other material communication under or in
connection with any other Transaction Document from any Person other than any
Agent or any Lender, a copy of the same.

(iii)               Change in Credit and Collection Policy

.  At least thirty (30) days prior to the effectiveness of any material change
in or material amendment to the Credit and Collection Policy, a copy of the
Credit and Collection Policy then in effect and a notice (A) indicating such
proposed change or amendment, and (B) requesting the Administrative Agent's
consent thereto if such proposed change or amendment is reasonably likely to
adversely affect the collectibility of the Receivables generally or materially
decrease the credit quality of newly created Receivables generally.

(iv)              Termination Date

.  The occurrence of the "Termination Date" under and as defined in the
Receivables Sale Agreement.

(v)                Defaults Under Other Agreements

.  The occurrence of a default or an event of default under any other financing
arrangement pursuant to which such Loan Party is a debtor or an obligor.

(vi)              Downgrade of Performance Guarantor

.  Any downgrade in the rating of any Indebtedness of Performance Guarantor by
S&P or Moody's, setting forth the Indebtedness affected and the nature of such
change.

(vii)             Material Adverse Effect

.  The occurrence of any event or condition that has had, or is reasonably
likely to have, a Material Adverse Effect.

(c)                Compliance with Laws and Preservation of Corporate Existence

.  Such Loan Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply is not reasonably
likely to have a Material Adverse Effect.   Such Loan Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign entity in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain or qualify is
not reasonably likely to have a Material Adverse Effect.

(d)               Audits

.  Such Loan Party will furnish to the Administrative Agent from time to time
such information with respect to it and the Receivables as the Administrative
Agent may reasonably request.  Such Loan Party will, from time to time during
regular business hours as requested by the Administrative Agent upon not less
than two (2) Business Days' prior written notice (unless an Amortization Event
has occurred in which case the Administrative Agent may have access on demand
without notice), permit the Administrative Agent, or its agents or
representatives (and shall cause each Originator to permit the Administrative
Agent or its agents or representatives):  (i) to examine and make copies of and
abstracts from all Collection Records and Other Records in the possession or
under the control of such Person relating to the Collateral, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Person for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to such Person's financial condition
or the Collateral or any Person's performance under any of the Transaction
Documents or any Person's performance under the Contracts and, in each case,
with any of the officers or employees of Borrower or the Servicer having
knowledge of such matters (each of the foregoing examinations and visits, a
"Review"); provided, however, that, so long as no Amortization Event has
occurred and is continuing, (A) the Loan Parties shall only be responsible for
the out-of-pocket costs and expenses of one (1) Review in any one calendar year,
and (B) the Administrative Agent will not request more than one (1) Review in
any period of three consecutive calendar months.  So long as no Amortization
Event has occurred and is continuing, the Administrative Agent shall provide to
the Loan Parties a written estimate of the costs and expenses of each Review for
which the Loan Parties are responsible to pay not less than two (2) Business
Days prior to the commencement of any such Review.

16

--------------------------------------------------------------------------------



(e)                Keeping and Marking of Records and Books.

(i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
identification of each new Receivable and all Collections of and adjustments to
each existing Receivable).  The Servicer will (and will cause each Originator
to) give the Agents notice of any material change in the administrative and
operating procedures referred to in the previous sentence.

(ii) Borrower will:  (A) on or prior to the date hereof, make appropriate
notation in its computer files and other books and records relating to the Loans
with a notation, reasonably acceptable to the Agents, describing the
Administrative Agent's security interest in the Collateral and (B) upon the
request of the any of the Agents following the occurrence of an Amortization
Event:  (x) mark each Contract with a legend or code describing the
Administrative Agent's security interest relating to the Receivables.

(f)                 Compliance with Credit and Collection Policy

.  Such Loan Party will comply in all respects with the Credit and Collection
Policy in regard to each Receivable and the related Contract.

(g)                Performance and Enforcement of Receivables Sale Agreement

.  Borrower will perform each of its obligations and undertakings under and
pursuant to the Receivables Sale Agreement, will purchase Receivables thereunder
in compliance with the terms thereof, and will diligently enforce each
Originator's obligations under the Receivables Sale Agreement.  Borrower will
take all actions to perfect and enforce its rights and interests (and the rights
and interests of the Agents and the Lenders as assignees of Borrower) under the
Receivables Sale Agreement as any of the Agents may from time to time reasonably
request, including, without limitation, making claims to which it may be
entitled under any indemnity, reimbursement or similar provision contained in
the Receivables Sale Agreement.

17

--------------------------------------------------------------------------------



(h)                Ownership

.  Borrower will (or will cause each Originator to) (i) take all necessary
action to establish and maintain, irrevocably, in Borrower all right, title and
interest in and to Receivables purchased under the Receivables Sale Agreement
together with the associated Related Security, in each case, free and clear of
any Adverse Claims (other than Adverse Claims in favor of the Administrative
Agent, for the benefit of the Secured Parties) including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC of all appropriate jurisdictions to perfect Borrower's
interest in such Receivables and the Related Security (to the extent such
ownership interest therein can be perfected by filing UCC financing statements)
and such other action to perfect, protect or more fully evidence the interest of
Borrower therein as any of the Agents may reasonably request), and (ii)
establish and maintain, in favor of the Administrative Agent, for the benefit of
the Secured Parties, a valid and perfected first priority security interest in
all Collateral, free and clear of any Adverse Claims, including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC of all appropriate jurisdictions to perfect
the Administrative Agent's (for the benefit of the Secured Parties) security
interest in the Collateral and such other action to perfect, protect or more
fully evidence the interest of the Administrative Agent for the benefit of the
Secured Parties as any Agent may reasonably request, all to the extent such
ownership can be perfected by filing UCC financing statements.

(i)                  Lenders' Reliance

.  Borrower acknowledges that the Agents and the Lenders are relying upon
Borrower's identity as a legal entity that is separate from each Originator and
its other Affiliates and agrees to take all reasonable steps to maintain
Borrower's identity as a separate legal entity and to make it manifest to third
parties that Borrower is an entity with assets and liabilities distinct from
those of each Originator and its other Affiliates (other than Borrower) and not
just a division thereof.  Without limiting the generality of the foregoing and
in addition to the other covenants set forth herein, (i) Borrower will conduct
its affairs in strict compliance with Sections 7.06 and 7.07 of its Amended and
Restated Certificate of Incorporation as in effect on the date hereof and as
hereafter amended with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld or delayed), and (ii) Borrower will maintain
at all times Net Worth greater than or equal to the Required Capital Amount and
refrain from making any dividend, distribution, redemption of capital stock or
payment of any subordinated indebtedness which would cause Net Worth to be less
than the Required Capital Amount.

(j)                 Collections

.  Borrower will cause (1) all proceeds from all Lock-Boxes to be directly
deposited by a Collection Bank into a Collection Account and (2) each Lock-Box
and Collection Account to be subject at all times, to a Collection Account
Agreement that is in full force and effect.  If any new Lock-Boxes or Collection
Accounts are established after the date of this Agreement, in addition to
compliance with the foregoing clause (2), Borrower will promptly provide the
Administrative Agent with copies of an updated Exhibit IV to this Agreement and
an updated Exhibit III to the Receivables Sale Agreement (and upon such delivery
both such Exhibits shall be deemed to be amended accordingly notwithstanding
anything in Section 14.1 hereof or Section 7.1 of the Receivables Sale Agreement
to the contrary).  In the event any payments relating to the Collateral are
remitted directly to any Loan Party or any Affiliate of such Loan Party, such
Loan Party will remit (or will cause all such payments to be remitted) directly
to a Collection Bank and deposited into a Collection Account within two (2)
Business Days following receipt thereof, and, at all times prior to such
remittance, such Loan Party will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agents and the
Lenders.  Borrower will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each Lock-Box and Collection Account
and shall not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to the Administrative Agent or the TPFC Agent as contemplated
by this Agreement; provided, however, that nothing herein shall be deemed to
preclude Borrower from granting Servicer access to the Lock-Boxes and Collection
Accounts for purposes consistent with the terms of the Servicing Agreement and
this Agreement prior to delivery of the Collection Notices.

18

--------------------------------------------------------------------------------



(k)               Taxes

.  To the extent that such Loan Party's tax returns are not lawfully
consolidated with the returns of another Person, such Loan Party will file all
tax returns and reports required by law to be filed by it and will promptly pay
all taxes and governmental charges at any time owing, except any such taxes
which are not yet delinquent or are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.  Borrower will pay when due any taxes
payable by it in connection with the Receivables, exclusive of taxes on or
measured by income or gross receipts of any Agent or any Lender.

(l)                  Payment to Applicable Originator

.  With respect to any Receivable purchased by Borrower from any Originator,
such sale shall be effected under, and in accordance with the terms of, the
Receivables Sale Agreement, including, without limitation, the terms relating to
the amount and timing of payments to be made to such Originator in respect of
the purchase price for such Receivable.

Section 7.2              Negative Covenants of the Loan Parties

.  Until the Final Payout Date, each Loan Party hereby covenants, as to itself,
that:

(a)                Name Change, Jurisdiction of Organization, Offices and
Collection Records

.  Each of Borrower and Servicer will not and will not authorize any Originator
to, change its name or jurisdiction of organization or relocate any office where
Collection Records are kept unless it shall have:  (i) given the Agents at least
thirty (30) days' prior written notice thereof and (ii) delivered to the
Administrative Agent all financing statements, instruments and other documents
requested by any Agent in connection with such change or relocation.

(b)               Change in Payment Instructions to Obligors

.  Except as may be required by the Administrative Agent pursuant to Section
8.2(b), such Loan Party will not, and will not authorize any Originator to, add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Agents shall have received, at least ten (10)
days before the proposed effective date therefor, (i) written notice of such
addition, termination or change, and (ii) a Collection Account Agreement with
respect to any new Lock-Box or Collection Account; provided, however, that the
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Collection Account that complies with this clause (ii).

19

--------------------------------------------------------------------------------



(c)                Modifications to Contracts and Credit and Collection Policy

.  Such Loan Party will not, and will not cause or authorize any Originator to,
make any change to the Credit and Collection Policy that is reasonably likely to
materially adversely affect the collectibility of the Receivables generally or
materially decrease the credit quality of newly created Receivables generally. 
The Servicer will not, and will not permit any Originator to, extend, amend or
otherwise modify the terms of any Receivable or any Contract related thereto
other than in accordance with the Credit and Collection Policy.

(d)               Sales, Liens

.  Borrower will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, or create or suffer
to exist any Adverse Claim upon (including, without limitation, the filing of
any financing statement) or with respect to, its interest in any of the
Collateral, or assign any right to receive income with respect thereto (other
than, in each case, the creation of a security interest therein in favor of the
Administrative Agent as provided for herein), and Borrower will defend the
right, title and interest of the Secured Parties in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Borrower or any Originator.

(e)                Use of Proceeds

.  Borrower will not use the proceeds of the Advances for any purpose other than
(i) paying for Receivables and Related Security under and in accordance with the
Receivables Sale Agreement, (ii) making loans to Mohawk Resources or Mohawk
Carpet at any time so long as no Amortization Event or Unmatured Amortization
Event exists and is continuing, (iii) paying its ordinary and necessary
operating expenses when and as due, and (iv) making Restricted Junior Payments
to the extent permitted under this Agreement.

(f)                 Termination Date Determination

.  Borrower will not designate the Termination Date (as defined in the
Receivables Sale Agreement), or send any written notice to any Originator in
respect thereof prior to the Final Payout Date, without the prior written
consent of the Agents, except with respect to the occurrence of such Termination
Date arising pursuant to Section 5.1(d) of the Receivables Sale Agreement.

(g)                Restricted Junior Payments

.  Borrower will not make any Restricted Junior Payment if after giving effect
thereto, Borrower's Net Worth would be less than the Required Capital Amount.

(h)                Borrower Indebtedness

.  Borrower will not incur or permit to exist any Indebtedness or liability on
account of deposits except:  (i) the Obligations, and (ii) other current
accounts payable arising in the ordinary course of business.

20

--------------------------------------------------------------------------------



ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1              Designation of Servicer.

(a)                The servicing, administration and collection of the
Receivables shall be conducted by such Person (the "Servicer") so designated
from time to time in accordance with this Section 8.1.  Mohawk Servicing is
hereby designated as, and shall have the rights and agrees to perform the duties
and obligations of, the initial Servicer pursuant to the terms of the Servicing
Agreement, subject to the provisions of this Agreement.  The Borrower may, at
any time upon thirty (30) days prior written notice to the Agents, designate any
other direct or indirect Subsidiary of the Performance Guarantor as a successor
Servicer, provided the Rating Agency Condition is satisfied.  The Co-Agents may
at any time following the occurrence of an Amortization Event designate as
Servicer any Person to succeed Mohawk Servicing or any successor Servicer
provided that the Rating Agency Condition is satisfied.  To the extent that the
Servicer's obligations under this Agreement are inconsistent with its
obligations under the Servicing Agreement, the terms of this Agreement shall
govern and control.

(b)               Mohawk Servicing may delegate, and Mohawk Servicing hereby
advises the Lenders and the Agents that it has delegated, to the Originators, as
sub-servicers of the Servicer and to the Performance Guarantor, certain of its
duties and responsibilities as Servicer hereunder in respect of the Receivables
originated by such Originator.  Without the prior written consent of the Agents
and the Required Liquidity Banks, Mohawk Servicing shall not be permitted to
delegate any of its duties or responsibilities as Servicer to any Person other
than (i) Borrower, (ii) the Originators, (iii) the Performance Guarantor, and
(iv) with respect to certain Defaulted Receivables, outside collection agencies
in accordance with its customary practices.  Neither Borrower nor any Originator
shall be permitted to further delegate to any other Person any of the duties or
responsibilities of the Servicer delegated to it by Mohawk Servicing.  If at any
time the Co-Agents shall designate as Servicer any Person other than Mohawk
Servicing, all duties and responsibilities theretofore delegated by Mohawk
Servicing to Borrower or the Originators may, at the discretion of the
Co-Agents, be terminated forthwith on notice given by the Co-Agents to Mohawk
Servicing and to Borrower and the Originators.

(c)                Notwithstanding the foregoing subsection (b):  Mohawk
Servicing shall be and remain primarily liable for the full and prompt
performance of all duties and responsibilities of the Servicer pursuant to the
Servicing Agreement and this Agreement.  Mohawk Servicing, at all times that it
is the Servicer, shall be responsible for providing any sub-servicer or other
delegate of the Servicer with any notice given to the Servicer under this
Agreement.

Section 8.2              Certain Duties of Servicer.

(a)                [intentionally deleted].

(b)               From and after the date the Administrative Agent delivers to
any Collection Bank a Collection Notice pursuant to Section 8.3, any Agent may
request that the Servicer, and the Servicer thereupon promptly shall instruct
all Obligors with respect to the Receivables, to remit all payments thereon to a
new depositary account specified by the Administrative Agent and, at all times
thereafter, Borrower and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.

21

--------------------------------------------------------------------------------



(c)                The Servicer shall administer the Collections in accordance
with the procedures described herein and in Article II.  The Servicer shall set
aside and hold in trust for the account of Borrower and the Lenders their
respective shares of the Collections in accordance with Article II.  The
Servicer shall, upon the request of any Agent, segregate, in a manner acceptable
to the Agents, all cash, checks and other instruments received by it from time
to time constituting Collections from the general funds of the Servicer or
Borrower prior to the remittance thereof in accordance with Article II.  If the
Servicer shall be required to segregate Collections pursuant to the preceding
sentence, the Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Lenders on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.

(d)               The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or Defaulted
Receivable or limit the rights of the Agents or the Lenders under this Agreement
except to the extent payment is received thereon from the Originator pursuant to
the Receivables Sale Agreement.

(e)                If demanded by the Administrative Agent following an
Amortization Event, the Servicer shall deliver or make available to the
Administrative Agent all such Collection Records or duplicates thereof, at a
place selected by the Administrative Agent, provided that such Collection
Records will be available for use by the Borrower, the Performance Guarantor and
their Affiliates for reasonable use in their respective businesses.  The
Servicer shall, as soon as practicable following receipt thereof, turn over to
Borrower any cash collections or other cash proceeds received not constituting
Receivables.  The Servicer shall, from time to time at the request of any
Lender, furnish to the Lenders (promptly after any such request) a calculation
of the amounts set aside for the Lenders pursuant to Article II.

(f)                 Any payment by an Obligor in respect of any indebtedness
owed by it to Originator or Borrower shall, except as otherwise specified by
such Obligor or otherwise required by contract or law and unless otherwise
instructed by the Co-Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

Section 8.3              Collection Notices

.  The Administrative Agent and, if applicable, the TPFC Agent are each
authorized at any time after the occurrence of an Amortization Event to date and
to deliver to the Collection Banks the Collection Notices.  Borrower hereby
transfers to the Administrative Agent and, if applicable, the TPFC Agent for the
benefit of the Agents and the Lenders, effective when the Administrative Agent
or, if applicable, the TPFC Agent delivers such Collection Notices, the
exclusive ownership and control of each Lock-Box and the Collection Accounts. 
In case any authorized signatory of Borrower whose signature appears on a
Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force.  Borrower hereby authorizes the
Administrative Agent, and agrees that the Administrative Agent shall be entitled
(i) at any time after delivery of the Collection Notices, to endorse Borrower's
name on checks and other instruments representing Collections, (ii) at any time
after the occurrence of an Amortization Event, to enforce the Receivables and
the Related Security, and (iii) at any time after the occurrence of an
Amortization Event, to take such action as shall be necessary or desirable to
cause all cash, checks and other instruments constituting Collections of
Receivables to come into the possession of the Administrative Agent rather than
Borrower and applied against the Obligations.

22

--------------------------------------------------------------------------------



Section 8.4              Responsibilities of Borrower

.  Anything herein to the contrary notwithstanding, the exercise by the
Administrative Agent on behalf of the Co-Agents and the Lenders of their rights
hereunder shall not release the Servicer, any Originator or Borrower from any of
their duties or obligations with respect to any Receivables or under the related
Contracts.  Neither the Agents nor the Lenders shall have any obligation with
respect to any Receivable or related Contracts to perform the obligations of
Borrower that give rise to such Receivable.

Section 8.5              Monthly Reports

.  The Servicer shall prepare and forward, or cause to be prepared and
forwarded, to the Administrative Agent (i) on each Monthly Reporting Date, a
Monthly Report and an electronic file of the data contained therein and (ii) at
such times as the Co-Agents shall request, a listing by Obligor of all
Receivables together with an aging of such Receivables; provided, however, that
the Co-Agents may, in the exercise of their reasonable credit judgment, request
that the Servicer prepare and forward a report similar to the Monthly Report
more frequently than set forth above.

Section 8.6              Servicing Fee

.  As compensation for the Servicer's servicing activities on their behalf, the
Lenders hereby agree to pay the Servicer the Servicing Fee, which fee shall be
paid in arrears on each Settlement Date.  The Servicing Fee specified in this
Section 8.6 shall be in lieu of the fee payable to Mohawk Servicing pursuant to
the Servicing Agreement.

ARTICLE IX.

AMORTIZATION EVENTS

Section 9.1              Amortization Events

.  The occurrence of any one or more of the following events shall constitute an
Amortization Event:

(a)                Performance Guarantor or any Loan Party shall fail to make
any payment or deposit required to be made by it under this Agreement or the
Performance Undertaking when due and, for any such payment or deposit which is
not in respect of principal, such failure continues for three (3) consecutive
Business Days.

(b)               Any representation, warranty, certification or written
statement made by Performance Guarantor or any Loan Party in any Transaction
Document to which it is a party or in any other document delivered pursuant
thereto shall prove to have been materially incorrect when made or deemed made;
provided that the materiality threshold in the preceding clause shall not be
applicable with respect to any representation or warranty which itself contains
a materiality threshold.

23

--------------------------------------------------------------------------------



(c)                Any Loan Party shall fail to perform or observe any covenant
contained in Section 7.2 or 8.5 when due, or any covenant contained in Section
7.1(b) (other than Section 7.1(b)(vi)) within three (3) Business Days after the
same is due.

(d)               Performance Guarantor, Borrower or Servicer shall fail to
perform or observe any other covenant or agreement applicable to it under any
Transaction Document to which it is party and such failure shall continue for
thirty (30) consecutive days after notice of non-performance from any of the
Agents.

(e)                Failure of Borrower to pay any Indebtedness (other than the
Obligations) when due (taking into account any grace or cure period) or the
default by Borrower in the performance of any term, provision or condition
contained in any agreement under which any such Indebtedness was created or is
governed, the effect of which is to permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due prior to its stated
maturity or results in the acceleration of such Indebtedness; or any such
Indebtedness of Borrower shall be declared to be due and payable or required to
be prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.

(f)                 Failure of Performance Guarantor or any of its Subsidiaries
other than Borrower to pay Indebtedness in excess of $25,000,000 in aggregate
principal amount (hereinafter, "Material Debt") when due; or the default by
Performance Guarantor or any of its Subsidiaries other than Borrower in the
performance of any term, provision or condition contained in any agreement under
which any Material Debt was created or is governed, the effect of which is to
permit the holder or holders of such Material Debt to cause such Material Debt
to become due prior to its stated maturity or results in the acceleration of
such Material Debt; or any Material Debt of Performance Guarantor or any of its
Subsidiaries other than Borrower shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

(g)                An Event of Bankruptcy shall occur with respect to
Performance Guarantor, any Loan Party or any of their respective Subsidiaries.

(h)                As at the end of any Calculation Period:

(i)            the three-month rolling average Delinquency Ratio shall exceed
4.15%,

(ii)            the three-month rolling average Default Ratio shall exceed
2.80%, or

(iii)            the three-month rolling average Dilution Ratio shall exceed
8.75%.

24

--------------------------------------------------------------------------------



(i)                  A Change of Control shall occur.

(j)                 (i) One or more final judgments for the payment of money in
an aggregate amount equal to or in excess of the amount set forth in Section
303(b)(2) of the Federal Bankruptcy Code shall be entered against Borrower and
such judgment shall continue unsatisfied and in effect for thirty (30)
consecutive days without a stay of execution or (ii) one or more final judgments
for the payment of money in an amount in excess of $25,000,000, individually or
in the aggregate, shall be entered against Performance Guarantor or any of its
Subsidiaries (other than Borrower on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility), and such judgment
shall continue unsatisfied and in effect for thirty (30) consecutive days
without a stay of execution.

(k)               The "Termination Date" under and as defined in the Receivables
Sale Agreement shall occur under the Receivables Sale Agreement; or without the
Administrative Agent's prior written consent, Borrower shall consent to any
assignment by an Originator of its rights or obligations under the Receivables
Sale Agreement other than to any other Originator or to the surviving entity in
a merger or consolidation of an Originator with any other Person who is or is to
become an Originator after giving effect to such merger or consolidation; or any
Originator shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
Borrower under the Receivables Sale Agreement.

(l)                  This Agreement shall terminate in whole or in part (except
in accordance with its terms), or shall cease to be effective or to be the
legally valid, binding and enforceable obligation of either Loan Party, or the
Administrative Agent for the benefit of the Secured Parties shall cease to have
a valid and perfected first priority security interest in the Collateral.

(m)              On any Settlement Date, after giving effect to the turnover of
Collections by the Servicer on such date and the application thereof to the
Obligations in accordance with this Agreement, the Aggregate Principal shall
exceed the Borrowing Limit after any payment of the Obligations by Borrower.

(n)                The Performance Undertaking shall cease to be effective or to
be the legally valid, binding and enforceable obligation of Performance
Guarantor, or Performance Guarantor shall directly or indirectly contest in any
manner such effectiveness, validity, binding nature or enforceability of its
obligations thereunder.

(o)               The PBGC or Internal Revenue Service shall file any notice of
lien on any of the Receivables or the Related Security and such lien shall not
have been released within seven (7) days.

(p)               [intentionally deleted].

(q)               Any event shall occur which has, or is reasonably likely to
have, a Material Adverse Effect.

Section 9.2              Remedies

.  Upon the occurrence and during the continuation of an Amortization Event, the
Administrative Agent may, or upon the direction of any of the Co-Agents or the
Required Liquidity Banks shall, take any of the following actions:  (i) declare
the Amortization Date to have occurred, whereupon the Aggregate Commitment shall
immediately terminate and the Amortization Date shall forthwith occur, all
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by each Loan Party and the Person acting as Servicer may be
replaced by the Co-Agents in their sole discretion; provided, however, that upon
the occurrence of an Event of Bankruptcy with respect to any Loan Party, the
Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Loan Party,
(ii) deliver the Collection Notices to the Collection Banks, (iii) exercise all
rights and remedies of a secured party upon default under the UCC and other
applicable laws, and (iv) notify Obligors of the Administrative Agent's security
interest in the Receivables and other Collateral.  The aforementioned rights and
remedies shall be without limitation, and shall be in addition to all other
rights and remedies of the Agents and the Lenders otherwise available under any
other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.

25

--------------------------------------------------------------------------------



ARTICLE X.

INDEMNIFICATION

Section 10.1          Indemnities by the Loan Parties

.  Without limiting any other rights that any Agent or any Lender may have
hereunder or under applicable law, (A) Borrower hereby agrees to indemnify (and
pay upon demand to) each Agent, each Conduit, each of the Liquidity Banks and
each of their respective officers, directors, agents and employees of the
foregoing (each, an "Indemnified Party") from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys' fees and disbursements actually
incurred (all of the foregoing being collectively referred to as "Indemnified
Amounts") awarded against and actually paid or actually incurred by any of them
arising out of or as a result of this Agreement or the acquisition, either
directly or indirectly, by a Lender of an interest in the Receivables, and (B)
the Servicer hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party for Indemnified Amounts awarded against and actually paid or
actually incurred by any of them arising out of the Servicer's activities as
Servicer hereunder excluding, however, in all of the foregoing instances under
the preceding clauses (A) and (B):

(a)                Indemnified Amounts to the extent a final judgment of a court
of competent jurisdiction holds that such Indemnified Amounts resulted from
gross negligence or willful misconduct on the part of any Indemnified Party;

(b)               Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor;

(c)                Indemnified Amounts to the extent the same arise out of or
result from claims of one or more Indemnified Parties against another
Indemnified Party, or

26

--------------------------------------------------------------------------------



(d)               taxes imposed by the jurisdiction in which such Indemnified
Party's principal executive office is located, on or measured by the overall net
income or gross receipts of such Indemnified Party;

provided, however, that nothing contained in this sentence shall limit the
liability of any Loan Party or limit the recourse of the Lenders to Borrower or
Servicer for amounts otherwise specifically provided to be paid by either such
Loan Party under the terms of this Agreement.  Without limiting the generality
of the foregoing indemnification, Borrower shall indemnify the Agents and the
Lenders for Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to Borrower or the Servicer) relating to or
resulting from:

(e)                  PLEASE do not delete this hidden level

(i)                  any representation or warranty made by any Loan Party or
any Originator (or any of their respective officers on behalf of any such
Person) under or in connection with any Transaction Document to which they are
parties, or any other written information or report delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;

(ii)                the failure by Borrower, the Servicer or any Originator to
comply with any applicable law, rule or regulation with respect to any
Receivable or Contract related thereto, or the nonconformity of any Receivable
or Contract included therein with any such applicable law, rule or regulation or
any failure of any Originator to keep or perform any of its obligations, express
or implied, with respect to any Contract;

(iii)               any failure of Borrower, the Servicer or any Originator to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement, the Receivables Sale Agreement or the Servicing
Agreement;

(iv)              any products liability, personal injury or damage suit, or
other similar claim arising out of or in connection with merchandise, insurance
or services that are the subject of any Contract or any Receivable;

(v)                any dispute, claim, offset or defense (other than discharge
in bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

(vi)              any Collections received, directly or indirectly by an
Originator (or its agent) which are not promptly remitted to Borrower;

(vii)             any investigation, litigation or proceeding related to or
arising from this Agreement, the Receivables Sales Agreement or the Servicing
Agreement, the transactions contemplated hereby, the use of the proceeds of any
Advance, the Collateral or any other investigation, litigation or proceeding
relating to Borrower, the Servicer or any Originator in which any Indemnified
Party becomes involved as a result of any of the transactions contemplated
hereby;

27

--------------------------------------------------------------------------------



(viii)           any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

(ix)              any failure of Borrower to acquire and maintain ownership of
any of the Collateral from the applicable Originator, free and clear of any
Adverse Claim (other than as created hereunder);

(x)                any failure to vest and maintain vested in the Administrative
Agent for the benefit of the Secured Parties a valid first priority perfected
security interests in the Collateral, free and clear of any Adverse Claim
(except as created by the Transaction Documents);

(xi)              the failure to have filed or to have maintained effective
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable domestic or foreign laws with
respect to any Collateral, and the proceeds thereof, whether at the time of any
Advance or at any subsequent time;

(xii)             the failure of any Receivable included in the calculation of
the Net Pool Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

Section 10.2          Increased Cost and Reduced Return

.  If any Funding Source shall be charged any fee, expense or increased cost on
account of a "Regulatory Change":  (i) that subjects any Funding Source to any
tax, duty or other charge on or with respect to any Funding Agreement or a
Funding Source's obligations under a Funding Agreement, or on or with respect to
the Receivables, or changes the basis of taxation of payments to any Funding
Source of any amounts payable under any Funding Agreement (except for changes in
the rate of tax on the overall revenues or net income of a Funding Source or
taxes excluded by Section 10.1) or (ii) that imposes, modifies or deems
applicable any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of a Funding
Source, or credit extended by a Funding Source pursuant to a Funding Agreement
or (iii) that imposes any other condition the result of which is to increase the
cost to a Funding Source of performing its obligations under a Funding
Agreement, or to reduce the rate of return on a Funding Source's capital as a
consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
applicable Co-Agent, Borrower shall pay to such Co-Agent, for the benefit of the
relevant Funding Source, such amounts charged to such Funding Source or such
amounts to otherwise compensate such Funding Source for such increased cost or
such reduction.  Each Funding Source will promptly notify the applicable
Co-Agent, and such Co-Agent will promptly thereafter notify Borrower, of any
event of which it has knowledge, occurring after the date such Funding Source
first became entitled to the benefits of this Section, which will entitle such
Funding Source to compensation pursuant to this Section and will, if possible,
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Funding Source, be otherwise materially disadvantageous to such Funding
Source.  A certificate of any Funding Source claiming compensation under this
Section and setting forth the additional amount or amounts to be paid to it
hereunder and showing in reasonable detail the calculation thereof shall be
conclusive in the absence of manifest error.  In determining such amount, such
Funding Source may use any reasonable averaging and attribution methods
previously disclosed in writing to Borrower.

28

--------------------------------------------------------------------------------



Section 10.3          Other Costs and Expenses

.  Borrower shall pay to the Agents and the Conduits on demand all reasonable
costs and out-of-pocket expenses actually incurred in connection with the
preparation, execution, and delivery of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder, including
without limitation, the cost of each Review (subject to the limitations set
forth in Section 7.1(d)).  Borrower shall pay to the Agents on demand any and
all reasonable costs and expenses of the Agents and the Lenders, including
reasonable counsel fees and expenses actually incurred in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.

ARTICLE XI.

THE AGENTS

Section 11.1          Authorization and Action

(a)                Each member of the Blue Ridge Group hereby irrevocably
designates and appoints Wachovia Bank, National Association as Blue Ridge Agent
hereunder and under the other Transaction Documents to which the Blue Ridge
Agent is a party and authorizes the Blue Ridge Agent to take such action on its
behalf under the provisions of the Transaction Documents and to exercise such
powers and perform such duties as are expressly delegated to the Blue Ridge
Agent by the terms of the Transaction Documents, together with such other powers
as are reasonably incidental thereto.  Each member of the TPFC Group hereby
irrevocably designates and appoints SunTrust as TPFC Agent hereunder and under
the other Transaction Documents to which the TPFC Agent is a party , and
authorizes the TPFC Agent to take such action on its behalf under the provisions
of the Transaction Documents and to exercise such powers and perform such duties
as are expressly delegated to the TPFC Agent by the terms of the Transaction
Documents, together with such other powers as are reasonably incidental
thereto.  Each member of any other Group that becomes a party to this Agreement
after the date hereof shall designate and appoint an agent and authorize such
agent to take such action on its behalf under the provision of the Transaction
Documents, and to exercise such powers and perform such duties as are expressly
delegated to such agent by the terms of the Transaction Documents, together with
such other powers as are reasonably incidental thereto.  Each of the Lenders and
the Co-Agents hereby irrevocably designates and appoints Wachovia Bank, National
Association as Administrative Agent hereunder and under the Transaction
Documents to which the Administrative Agent is a party, and each Lender and
Co-Agent that becomes a party to this Agreement hereafter ratifies such
designation and appointment and authorizes the Administrative Agent to take such
action on its behalf under the provisions of the Transaction Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of the Transaction Documents, together with
such other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, none of the Agents shall
have any duties or responsibilities, except those expressly set forth in the
Transaction Documents to which it is a party, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Agent shall be read into any
Transaction Document or otherwise exist against such Agent.

29

--------------------------------------------------------------------------------



(b)               The provisions of this Article XI are solely for the benefit
of the Agents and the Lenders, and none of the Loan Parties shall have any
rights as a third-party beneficiary or otherwise under any of the provisions of
this Article XI, except that this Article XI shall not affect any obligations
which any of the Agents or Lenders may have to any of the Loan Parties under the
other provisions of this Agreement.

(c)                In performing its functions and duties hereunder, (i) the
Blue Ridge Agent shall act solely as the agent of the members of the Blue Ridge
Group and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any of the Loan Parties or any of
their respective successors and assigns, (ii) the TPFC Agent shall act solely as
the agent of the members of the TPFC Group and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for any of the Loan Parties or any of their respective successors and assigns,
(iii) the agent for the member of any Group that becomes a party hereto after
the date hereof shall act solely as the agent of the members of such Group and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any of the Loan Parties or their
respective successors or assigns, and (iv) the Administrative Agent shall act
solely as the agent of the Secured Parties and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for any of the Loan Parties or any of their respective successors and assigns.

Section 11.2          Delegation of Duties

.  Each of the Agents may execute any of its duties under this Agreement and
each other Transaction Document by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  None of the Agents shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

Section 11.3          Exculpatory Provisions

.  None of the Agents nor any of its directors, officers, agents or employees
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or them under or in connection with this Agreement or any other Transaction
Document (except for its, their or such Person's own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Lenders or other
Agents for any recitals, statements, representations or warranties made by any
Loan Party contained in this Agreement, any other Transaction Document or any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement, or any other
Transaction Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, or any other Transaction
Document or any other document furnished in connection herewith or therewith, or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article VI, or
for the perfection, priority, condition, value or sufficiency of any collateral
pledged in connection herewith.  None of the Agents shall be under any
obligation to any other Agent or any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of the Loan Parties.  None of the Agents shall
be deemed to have knowledge of any Amortization Event or Unmatured Amortization
Event unless such Agent has received notice from Borrower, another Agent or a
Lender. 

30

--------------------------------------------------------------------------------



Section 11.4          Reliance by the Agents

(a)                Each of the Agents shall in all cases be entitled to rely,
and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Borrower), independent accountants
and other experts selected by such Agent.  Each of the Agents shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of such of the Lenders or Liquidity Banks in its Group as
it deems appropriate and it shall first be indemnified to its satisfaction by
the Liquidity Banks in its Group against any and all liability, cost and expense
which may be incurred by it by reason of taking or continuing to take any such
action. 

(b)               Any action taken by any of the Agents in accordance with
Section 11.5(a) shall be binding upon all of the Agents and the Lenders.

Section 11.5          Non-Reliance on Other Agents and Other Lenders

.  Each Lender expressly acknowledges that none of the Agents, nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by any Agent hereafter
taken, including, without limitation, any review of the affairs of any Loan
Party, shall be deemed to constitute any representation or warranty by such
Agent.  Each Lender represents and warrants to each Agent that it has and will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Borrower and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.

Section 11.6          Reimbursement and Indemnification

.  Each Liquidity Bank agrees to reimburse and indemnify (a) its applicable
Co-Agent, (b) the Administrative Agent and its officers, directors, employees,
representatives and agents ratably according to their Pro Rata Shares of their
Group's Percentage of the Obligations, to the extent not paid or reimbursed by
the Loan Parties (i) for any amounts for which such Agent, acting in its
capacity as Agent, is entitled to reimbursement by the Loan Parties hereunder
and (ii) for any other expenses incurred by such Agent, in its capacity as Agent
and acting on behalf of the Lenders, in connection with the administration and
enforcement of this Agreement and the other Transaction Documents.

Section 11.7          Agents in their Individual Capacities

.  Each of the Agents and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with Borrower or any Affiliate of
Borrower as though such Agent were not an Agent hereunder.  With respect to the
making of Loans pursuant to this Agreement, each of the Agents shall have the
same rights and powers under this Agreement in its individual capacity as any
Lender and may exercise the same as though it were not an Agent, and the terms
"Liquidity Bank," "Lender," "Liquidity Banks" and "Lenders" shall include each
of the Agents in its individual capacity.

31

--------------------------------------------------------------------------------



Section 11.8          Conflict Waivers

.  Each Co-Agent acts, or may in the future act:  (i) as administrative agent
for such Co-Agent's Conduit, (ii) as issuing and paying agent for such Conduit's
Commercial Paper, (iii) to provide credit or liquidity enhancement for the
timely payment for such Conduit's Commercial Paper and (iv) to provide other
services from time to time for such Conduit (collectively, the "Co-Agent
Roles").  Without limiting the generality of Sections 11.1 and 11.8, each of the
other Agents and the Lenders hereby acknowledges and consents to any and all
Co-Agent Roles and agrees that in connection with any Co-Agent Role, a Co-Agent
may take, or refrain from taking, any action which it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for its Conduit, the giving of notice to the Liquidity Banks in its Group of a
mandatory purchase pursuant to the Liquidity Agreement for such Group, and
hereby acknowledges that neither the applicable Co-Agent nor any of its
Affiliates has any fiduciary duties hereunder to any Lender (other than its
Conduit) arising out of any Co-Agent Roles.

Section 11.9          UCC Filings

.  Each of the Secured Parties hereby expressly recognizes and agrees that the
Administrative Agent may be listed as the assignee or secured party of record on
the various UCC filings required to be made under the Transaction Documents in
order to perfect their respective interests in the Collateral, that such listing
shall be for administrative convenience only in creating a record or nominee
holder to take certain actions hereunder on behalf of the Secured Parties and
that such listing will not affect in any way the status of the Secured Parties
as the true parties in interest with respect to the Collateral.  In addition,
such listing shall impose no duties on the Administrative Agent other than those
expressly and specifically undertaken in accordance with this Article XI.

Section 11.10      Successor Administrative Agent

.  The Administrative Agent, upon five (5) days' notice to the Loan Parties, the
other Agents  and the Lenders, may voluntarily resign and may be removed at any
time, with or without cause, by the Majority Lenders; provided, however, that
Wachovia shall not voluntarily resign as the Administrative Agent so long as any
of the Liquidity Commitments remain in effect or Blue Ridge has any outstanding
Loans.  If the Administrative Agent (other than Wachovia) shall voluntarily
resign or be removed as Administrative Agent under this Agreement, then the
Required Liquidity Banks during such five-day period shall appoint, with the
consent of Borrower from among the remaining Liquidity Banks, a successor
Administrative Agent, whereupon such successor Administrative Agent shall
succeed to the rights, powers and duties of the Administrative Agent and the
term "Administrative Agent" shall mean such successor agent, effective upon its
appointment, and the former Administrative Agent's rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement.  Upon resignation or replacement of any Administrative Agent in
accordance with this Section 11.8, the retiring Administrative Agent shall
execute such UCC-3 or other UCC assignments and amendments, and assignments and
amendments of the Transaction Documents, as may be necessary to give effect to
its replacement by a successor Administrative Agent.  After any retiring
Administrative Agent's resignation hereunder as Administrative Agent, the
provisions of this Article XI and Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

32

--------------------------------------------------------------------------------



ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

Section 12.1          Assignments.

(a)                Each of the Agents, the Loan Parties and the Liquidity Banks
hereby agrees and consents to the complete or partial assignment by each Conduit
of all or any portion of its rights under, interest in, title to and obligations
under this Agreement to the Liquidity Banks in its Group pursuant to its
Liquidity Agreement.

(b)               Any Liquidity Bank may at any time and from time to time
assign to one or more Eligible Assignees (each, a "Purchasing Liquidity Bank")
all or any part of its rights and obligations under this Agreement pursuant to
an assignment agreement substantially in the form set forth in Exhibit VII
hereto (an "Assignment Agreement") executed by such Purchasing Liquidity Bank
and such selling Liquidity Bank; provided, however, that any assignment of a
Liquidity Bank's rights and obligations hereunder shall include a pro rata
assignment of its rights and obligations under the applicable Liquidity
Agreement.  The consent of the applicable Conduit shall be required prior to the
effectiveness of any such assignment by a Liquidity Bank in such Conduit's
Group.  Each assignee of a Liquidity Bank must (i) be an Eligible Assignee and
(ii) agree to deliver to the applicable Co-Agent, promptly following any request
therefor by the applicable Co-Agent or the applicable Conduit, an enforceability
opinion with respect to such Liquidity Banks obligations under the Transaction
Documents to which such Liquidity Bank would be a party in form and substance
satisfactory to such Co-Agent and such Conduit.  Upon delivery of an executed
Assignment Agreement to the applicable Co-Agent, such selling Liquidity Bank
shall be released from its obligations hereunder and under applicable Liquidity
Agreement to the extent of such assignment.  Thereafter the Purchasing Liquidity
Bank shall for all purposes be a Liquidity Bank party to this Agreement and the
applicable Liquidity Agreement and shall have all the rights and obligations of
a Liquidity Bank hereunder and thereunder to the same extent as if it were an
original party hereto and thereto and no further consent or action by Borrower,
the Lenders or the Agents shall be required.  The applicable Agent shall give
the Borrower prior notice of the name of any assignee of a Liquidity Bank in
such Co-Agent's Group and the name(s) of the selling Liquidity Bank(s) and the
amounts assigned by each selling Liquidity Bank.

(c)                Each of the Liquidity Banks agrees that in the event that it
shall suffer a Downgrading Event, the applicable Co-Agent shall promptly notify
Borrower and such Downgraded Liquidity Bank shall be obliged, at the request of
the applicable Conduit, the applicable Co-Agent or Borrower, to (i)
collateralize its Commitment and its Liquidity Commitment in a manner acceptable
to the applicable Co-Agent, or (ii) assign all of its rights and obligations
hereunder and under the applicable Liquidity Agreement to an Eligible Assignee
nominated by the applicable Co-Agent or a Loan Party and acceptable to the
applicable Conduit and willing to participate in this Agreement and such
Liquidity Agreement through the Liquidity Termination Date in the place of such
Downgraded Liquidity Bank; provided that the Downgraded Liquidity Bank receives
payment in full, pursuant to an Assignment Agreement, of an amount equal to such
Liquidity Bank's Pro Rata Share of such Liquidity Bank's Group's Percentage of
the Obligations owing to the Liquidity Banks of such Group; provided further
that if either conditions set forth above in clause (i) or (ii) is not met with
respect in such Downgraded Liquidity Bank, the Liquidity Termination Date shall
not occur if (A) the Groups that do not have a Downgraded Liquidity Bank as a
member elect to increase their Conduit Allocation Limit and the related
Liquidity Commitments in such amounts that total the then existing Aggregate
Commitment, (B) the Aggregate Commitment is reduced by an amount equal to the
commitments of the Liquidity Banks in such Downgraded Liquidity Bank's Group, or
(C) another Conduit Group agrees to replace such Downgraded Liquidity Bank's
Conduit Group on the terms and conditions set forth herein (except for any
amendments or modifications as are acceptable to the remaining Conduit Groups,
in their sole discretion), in each case, prior to the end of the thirty day
period set forth in the definition of "Liquidity Termination Date" and with the
consent of the remaining Conduit Groups (which consent shall be in such Conduit
Group's sole discretion).

33

--------------------------------------------------------------------------------



(d)               No Loan Party may assign any of its rights or obligations
under this Agreement without the prior written consent of each of the Agents and
each of the Lenders and without satisfying the Rating Agency Condition, if
applicable.

Section 12.2          Participations

.  Any Liquidity Bank may, in the ordinary course of its business at any time
sell to one or more Persons (each, a "Participant") participating interests in
its Pro Rata Share of its Group's Percentage of Aggregate Commitment, its Loans,
its Liquidity Commitment or any other interest of such Liquidity Bank hereunder
or under the applicable Liquidity Agreement.  Notwithstanding any such sale by a
Liquidity Bank of a participating interest to a Participant, such Liquidity
Bank's rights and obligations under this Agreement and such Liquidity Agreement
shall remain unchanged, such Liquidity Bank shall remain solely responsible for
the performance of its obligations hereunder and under such Liquidity Agreement,
and the Loan Parties, the Conduits and the Agents shall continue to deal solely
and directly with such Liquidity Bank in connection with such Liquidity Bank's
rights and obligations under this Agreement and the applicable Liquidity
Agreement.  Each Liquidity Bank agrees that any agreement between such Liquidity
Bank and any such Participant in respect of such participating interest shall
not restrict such Liquidity Bank's right to agree to any amendment, supplement,
waiver or modification to this Agreement, except for any amendment, supplement,
waiver or modification described in Section 14.1(b)(i).

34

--------------------------------------------------------------------------------



ARTICLE XIII.

SECURITY INTEREST

Section 13.1          Grant of Security Interest

.  To secure the due and punctual payment of the Obligations, whether now or
hereafter existing, due or to become due, direct or indirect, or absolute or
contingent, including, without limitation, all Indemnified Amounts, in each case
pro rata according to the respective amounts thereof, Borrower hereby grants to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in, all of Borrower's right, title and interest, whether now owned and
existing or hereafter arising in and to all of the Receivables, the Related
Security and all proceeds of the foregoing (collectively, the "Collateral").

Section 13.2          Termination after Final Payout Date

.  Each of the Secured Parties hereby authorizes the Administrative Agent or any
other Agent, if applicable, and the Administrative Agent or such other Agent, if
applicable, hereby agrees, promptly upon the Final Payout Date to execute and
deliver to Borrower a termination of and release of the security interests
created under this Agreement and any Collection Account Agreement, together with
such UCC termination statements or other documents as may be necessary as
reasonably determined by the Borrower to terminate, on behalf of itself, the
other Agents and the Lenders, the security interest in and Adverse Claim upon
the Collateral held by the Administrative Agent, or other Agent, if applicable,
for the benefit of the Secured Parties, all at Borrower's expense.  Upon the
Final Payout Date, all right, title and interest of the Administrative Agent,
the other Agents and the Lenders in and to the Collateral shall terminate.  The
Secured Parties agree that the Borrower shall be authorized to file any UCC
financing statements and amendment statements to evidence such termination.

Section 13.3          Excluded Receivables

.  Each of the Secured Parties hereby authorizes the Administrative Agent or any
other Agent, if applicable, and the Administrative Agent or such other Agent, if
applicable, hereby agrees, promptly upon written request from the Borrower to
execute and deliver to Borrower such UCC termination statements or other
documents as may be necessary as reasonably determined by the Borrower to
terminate, on behalf of itself, the other Agents and the Lenders, the security
interest in and Adverse Claim upon any Excluded Receivable held by the
Administrative Agent, or other Agent, if applicable, for the benefit of the
Secured Parties, all at Borrower's expense.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1          Waivers and Amendments.

(a)                No failure or delay on the part of any Agent or any Lender in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy.  The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law.  Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

35

--------------------------------------------------------------------------------



(b)               No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 14.1(b).  The Conduits, Borrower and the Administrative Agent, with the
consent of the Required Liquidity Banks, may enter into written modifications or
waivers of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:

(i)                  without the consent of each affected Lender, (A) extend the
Liquidity Termination Date or the date of any payment or deposit of Collections
by Borrower or the Servicer, (B) reduce the rate or extend the time of payment
of Interest or any CP Costs (or any component of Interest or CP Costs), (C)
reduce any fee payable to any Agent for the benefit of the Lenders, (D) except
pursuant to Article XII hereof, change the amount of the principal of any
Lender, any Liquidity Bank's Pro Rata Share or any Liquidity Bank's Liquidity
Commitment, (E) amend, modify or waive any provision of the definition of
Required Liquidity Banks or this Section 14.1(b), (F) consent to or permit the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement, (G) change the definition of "Eligible Receivable," "Loss
Reserve," "Dilution Reserve," "Interest Reserve," "Servicing Reserve" or
"Required Reserve" or (H) amend or modify any defined term (or any defined term
used directly or indirectly in such defined term) used in clauses (A) through
(G) above in a manner that would circumvent the intention of the restrictions
set forth in such clauses, or

(ii)                without the written consent of any affected Agent, amend,
modify or waive any provision of this Agreement if the effect thereof is to
affect the rights or duties of such Agent,

and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition, to the extent the Rating
Agency Condition is required of any Conduit.  Notwithstanding the foregoing, (i)
without the consent of the Liquidity Banks, but with the consent of Borrower,
the applicable Co-Agent may direct the Administrative Agent to amend this
Agreement solely to add additional Persons as Liquidity Banks hereunder and (ii)
the Agents, the Required Liquidity Banks and the Conduits may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII
or any other provision of this Agreement without the consent of Borrower,
provided that such amendment has no negative impact upon Borrower.  Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Lenders equally and shall be binding upon Borrower, the Lenders and
the Agents.

Section 14.2          Notices

.  Except as provided in this Section 14.2, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on the signature pages hereof or at such other address or telecopy number as
such Person may hereafter specify for the purpose of notice to each of the other
parties hereto.  Each such notice or other communication shall be effective (i)
if given by telecopy, upon the receipt thereof, (ii) if given by mail, three (3)
Business Days after the time such communication is deposited in the mail with
first class postage prepaid or (iii) if given by any other means, when received
at the address specified in this Section 14.2.  Borrower hereby authorizes the
Co-Agents to effect Advances and Interest Period and Interest Rate selections
based on telephonic notices made by any Person whom the Borrower has designated
in writing to the Agents and whom the applicable Co-Agent in good faith believes
to be acting on behalf of Borrower.  Borrower agrees to deliver promptly to the
applicable Co-Agent a written confirmation of each telephonic or electronic mail
notice signed by a Responsible Financial Officer of Borrower; provided, however,
the absence of such confirmation shall not affect the validity of such notice. 
If the written confirmation differs from the action taken by the applicable
Co-Agent, the records of the applicable Co-Agent shall govern absent manifest
error.

36

--------------------------------------------------------------------------------



Section 14.3          Ratable Payments

.  If (a) any Lender, whether by setoff or otherwise, has payment made to such
Lender in respect to any portion of the Obligations owing to such Lender (other
than payments received pursuant to Section 10.2 or 10.3) in a greater proportion
than that received by any other Lender in such Lender's Group entitled to
receive a ratable share of such Obligations, such Lender agrees, promptly upon
demand, to purchase for cash without recourse or warranty a portion of such
Obligations held by the other Lenders in such Lender's Group so that after such
Purchase each Lender in such Group will hold its Pro Rata Share of such
Obligations and (b) any Group, whether by set off or otherwise, has payment made
to such Group (other than payments received pursuant to Section 10.2 or 10.3) in
a greater proportion than that received by any other Group entitled to receive a
ratable share of such Obligations, the Lenders in such Group agree, promptly
upon demand, to purchase for cash without recourse or warranty a portion of such
Obligations held by the other Groups so that after such purchase each Lender in
such Group, taken together, will hold its Group's Percentage of such
Obligations; provided that in the case of the preceeding clauses (a) and (b), if
all or any portion of such excess amount is thereafter recovered from such
Lender or Group, as applicable, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

Section 14.4          Protection of Administrative Agent's Security Interest

(a)                Borrower agrees that from time to time, at its expense, it
will promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary, or that any of the Agents may reasonably
request, to perfect, protect or more fully evidence the Administrative Agent's
security interest in the Collateral, or to enable the Agents or the Lenders to
exercise and enforce their rights and remedies hereunder.  At any time after the
occurrence of an Amortization Event, the Administrative Agent may, or the
Administrative Agent may direct Borrower or the Servicer to, notify the Obligors
of Receivables, at Borrower's expense, of the ownership or security interests of
the Lenders under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Administrative Agent or its designee. 

(b)               If Borrower or any Performance Guarantor fails to perform any
of its obligations hereunder, any Agent or any Lender may (but shall not be
required to) perform, or cause performance of, such obligations, and such
Agent's or such Lender's reasonable costs and expenses incurred in connection
therewith shall be payable by Borrower as provided in Section 10.3.  Borrower
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent, and appoints the
Administrative Agent as its attorney-in-fact, to act on behalf of Borrower (i)
to execute on behalf of Borrower as debtor and to file financing statements
necessary or desirable in the Administrative Agent's sole discretion to perfect
and to maintain the perfection and priority of the interest of the Lenders in
the Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent's security interest in the
Collateral, for the benefit of the Secured Parties.  This appointment is coupled
with an interest and is irrevocable.

37

--------------------------------------------------------------------------------



Section 14.5          Confidentiality.

(a)                Each of the Loan Parties shall maintain and shall cause each
of its employees and officers to maintain the confidentiality of the Fee Letter
and the electronic models and files (including electronic files containing model
accounting entries for securitization transactions) provided by the Agents or
the Conduits in connection with this Agreement, provided, however, such
information may be disclosed to third parties to the extent such disclosure is
(i) required to comply with any applicable law (including federal and state
securities laws) or order of any judicial or administrative proceeding, or (ii)
required in response to any summons or subpoena or in connection with any
litigation, provided, further, that such Loan Party informs such person that
such information is sensitive, proprietary and confidential.  Notwithstanding
the foregoing, the Loan Parties shall have no obligation of confidentiality in
respect of any information which may be generally available to the public or
becomes available to the public through no fault of such Loan Party or its
Affiliates.

(b)               Each of the Lenders and each of the Agents shall maintain and
shall cause each of its employees, officers and agents to maintain the
confidentiality of any nonpublic information with respect to the Originators and
the Loan Parties, except that any of the foregoing may disclose such information
(i) to any party to this Agreement, (ii) to any prospective or actual assignee
or participant of any of the Agents or any Lender, (iii) to any rating agency
who rates the Commercial Paper, to any Commercial Paper dealer, and to any
provider of a surety, guaranty or credit or liquidity enhancement to any Conduit
or any other entity organized for the purpose of purchasing, or making loans
secured by, financial assets for which Wachovia or SunTrust acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of each of the foregoing, provided that each Person
described in the foregoing clause (ii) or (iii) is informed of the confidential
nature of such information and, in the case of a Person described in clause
(ii), agrees in writing to maintain the confidentiality of such information in
accordance with this Section 14.5(b); and (iv) as required pursuant to any law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).  Notwithstanding the foregoing, (x) each Conduit shall be permitted to
disclose Receivables performance information and details concerning the
structure of the facility contemplated hereby in summary form and in a manner
not identifying the Originators, the Borrower, the Servicer, the Parent, or the
Obligors to prospective investors in Commercial Paper issued by such Conduit,
and (y) the Conduits, the Agents and the Lenders shall have no obligation of
confidentiality in respect of any information which may be generally available
to the public or becomes available to the public through no fault of theirs or
their respective Affiliates.

38

--------------------------------------------------------------------------------



Section 14.6          Bankruptcy Petition

.  Borrower, the Servicer, each Agent and each Liquidity Bank hereby covenants
and agrees that, prior to the date that is one year and one day after the
payment in full of all outstanding senior indebtedness of any Conduit, it will
not institute against, or join any other Person in instituting against, such
Conduit any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

Section 14.7          CHOICE OF LAW

.  THIS AGREEMENT AND EACH OF THE OTHER TRANSACTION DOCUMENTS SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, without
regard to the principles of conflicts of laws thereof (except in the case of the
other Transaction Documents, to the extent otherwise expressly stated therein)
AND EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTEREST OF
BORROWER OR THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT
OF THE SECURED PARTIES, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF GEORGIA.

Section 14.8          CONSENT TO JURISDICTION

.  EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR GEORGIA STATE COURT SITTING IN
FULTON COUNTY, GEORGIA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS
AGREEMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY
AGAINST ANY AGENT OR ANY LENDER OR ANY AFFILIATE OF ANY AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN FULTON COUNTY,
GEORGIA.

Section 14.9          WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

39

--------------------------------------------------------------------------------



Section 14.10      Integration; Binding Effect; Survival of Terms

(a)                This Agreement and each other Transaction Document contain
the final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.

(b)               This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns
(including any receiver or trustee in bankruptcy appointed for any of the
parties or their respective successors and assigns).  This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until
terminated in accordance with its terms; provided, however, that the rights and
remedies with respect to (i) any breach of any representation and warranty made
by any Loan Party pursuant to Article V, (ii) the indemnification and payment
provisions of Article X, and Sections 14.5 and 14.6 shall be continuing and
shall survive any termination of this Agreement.

Section 14.11      Counterparts; Severability; Section References

.  This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Unless otherwise
expressly indicated, all references herein to "Article," "Section," "Schedule"
or "Exhibit" shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

<signature pages follow>

 


40

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Loan Parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof
in Wilmington, Delaware, and each of the other parties hereto has caused this
Agreement to be executed and delivered by their duly authorized officers or
attorneys-in-fact as of the date hereof.

MOHAWK FACTORING, INC.

By:                                                                  

Name:              Linda Bubacz

Title:                 Assistant Treasurer and Secretary

Address:          300 Delaware Avenue

                        Suite 1273C

                        Wilmington, Delaware  19801

                        Attn:              Linda Bubacz

                        Phone:            (302) 552-3110

                        Fax:            (302) 552-3128

MOHAWK SERVICING, INC.

By:                                                                  

Name:              Scott R. Veldman

Title:                 Vice President and Treasurer

Address:          160 S. Industrial Blvd.

                        Calhoun, GA 30703

                        Attn:            Scott R. Veldman

                        Phone:            (706) 624-2103

                        Fax:            (706) 624-2052


--------------------------------------------------------------------------------



BLUE RIDGE ASSET FUNDING CORPORATION

BY:  WACHOVIA CAPITAL MARKETS, LLC, ITS ATTORNEY-IN-FACT

By:  __________________________________

            Name: 

            Title:   

Address:         Blue Ridge Asset Funding Corporation

                                    301 South College Street

                                    Charlotte, North Carolina  28288

                                    Attention:          Doug Wilson

                                    Phone:              (704) 374-2520

                                    Fax:                  (704) 383-9579

 

                                                With a copy to:

                                    Blue Ridge Asset Funding Corporation

                                    c/o AMACAR Group, L.L.C.
                                    6525 Morrison Blvd., Suite 318
                                    Charlotte, North Carolina 28211

                                    Attention:            Douglas K.  Johnson

                                    Phone:              (704) 365-0569
                                    Fax:                  (704) 365-1362

WACHOVIA BANK, NATIONAL ASSOCIATION, as Blue Ridge Agent, a Liquidity Bank and
as Administrative Agent

By:                                                                  

Name:

Title:

Address:            Wachovia Bank, National Association

191 Peachtree Street, 22nd Floor
                        GA-423

Atlanta, Georgia  30303
                        Attention:  Cecil Noble

                        Phone:            (404) 332-4290
                        Fax:            (404) 332-5152


--------------------------------------------------------------------------------



THREE PILLARS FUNDING CORPORATION

By:                                                                  

Name:                                                             

Title:                                                                

Address:          c/o AMACAR Group, L.L.C.

                        6525 Morrison Boulevard

                        Suite 319

                        Charlotte, North Carolina  28211

            Attention:  Susan Burdick-Brennan

            Phone:  (704) 365-0569

            Fax:  (704) 365-1362

SUNTRUST CAPITAL MARKETS, INC., as TPFC Agent,

and as a Liquidity Bank

By:                                                                  

Name:                                                             

Title:                                                                

Address:            SunTrust Capital Markets, Inc.

                        24th Floor, MC3950

                        303 Peachtree Street

                        Atlanta, Georgia  30308

            Attention:  Robert Anderson

            Phone:  (404) 588-7607

            Fax:  (404) 230-1344


--------------------------------------------------------------------------------



EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

"Adjusted Dilution Ratio" means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

"Administrative Agent" has the meaning set forth in the preamble to this
Agreement.

"Advance" means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.

"Adverse Claim" means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person's assets or properties in favor of any
other Person.

"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

"Agents" has the meaning set forth in the preamble to this Agreement.

"Aggregate Commitment" means, on any date of determination, the aggregate amount
of the Commitments to make Loans hereunder.  As of the date hereof, the
Aggregate Commitment is $350,000,000.

"Aggregate Principal" means, on any date of determination, the aggregate
outstanding principal amount of all Advances outstanding on such date.

"Aggregate Reduction" has the meaning specified in Section 1.3.

"Agreement" means this Amended and Restated Credit and Security Agreement, as it
may be amended or modified and in effect from time to time.

"Alternate Base Rate" means for any day, the rate per annum equal to the higher
as of such day of (i) the Prime Rate, or (ii) one-half of one percent (0.50%)
above the Federal Funds Rate.  For purposes of determining the Alternate Base
Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change.

44

--------------------------------------------------------------------------------



"Alternate Base Rate Loan" means a Loan which bears interest at the Alternate
Base Rate or the Default Rate, as applicable.

"Amortization Date" means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Event of Bankruptcy with
respect to any Loan Party, (iii) the Business Day specified in a written notice
from the Administrative Agent, at the direction of either Co-Agent, following
the occurrence of any other Amortization Event, and (iv) the date which is ten
(10) Business Days after the Administrative Agent's receipt of written notice
from Borrower that it wishes to terminate the facility evidenced by this
Agreement.

"Amortization Event" has the meaning specified in Article IX.

"Applicable Margin" means the applicable margin specified in Section
2.05(a)(iii) of the Mohawk Credit Agreement.

"Assignment Agreement" has the meaning set forth in Section 12.1(b).

"Blue Ridge" has the meaning set forth in the preamble to this Agreement.

"Blue Ridge Agent" has the meaning set forth in the preamble to this Agreement.

"Blue Ridge Group" has the meaning set forth in the preamble to this Agreement.

"Blue Ridge Liquidity Agreement" means that certain liquidity asset purchase
agreement dated as of the date hereof by and among Blue Ridge, the Blue Ridge
Liquidity Banks and Wachovia as Blue Ridge Agent and liquidity agent, as the
same may be amended, restated and/or otherwise modified from time to time.

"Blue Ridge Liquidity Banks" means Wachovia and its successor and permitted
assigns under the Blue Ridge Liquidity Agreement.

"Borrower" has the meaning set forth in the preamble to this Agreement.

"Borrowing Base" means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve.

"Borrowing Date" means a Business Day on which an Advance is made hereunder.

"Borrowing Limit" means an amount equal to the sum of the Conduit Allocation
Limits.

45

--------------------------------------------------------------------------------



"Borrowing Notice" has the meaning set forth in Section 1.2.

"Broken Funding Costs" means for any CP Rate Loan or LIBO Rate Loan:  (a) in the
case of any Conduit which utilizes Pooled Commercial Paper, which is funded with
Pooled Commercial Paper and, has its principal reduced without compliance by
Borrower with the notice requirements hereunder, (b) in the case of any Conduit,
which is funded with Commercial Paper that is not Pooled Commercial Paper and
has its principal reduced on any day other than the last day of the applicable
tranche period(s) of such Commercial Paper; (c) in the case of any Conduit, in
the case of a CP Rate Loan or a LIBO Rate Loan, does not become subject to its
Percentage of an Aggregate Reduction following the delivery of any Reduction
Notice, (d) in the case of a CP Rate Loan, is assigned under the applicable
Liquidity Agreement, or (e) in the case of a LIBO Rate Loan made by a Conduit,
which is terminated or reduced prior to the last day of its Interest Period, an
amount equal to the excess, if any, of (i) the CP Costs or Interest (as
applicable) that would have accrued during the remainder of the Interest Periods
or the tranche periods for Commercial Paper determined by the applicable
Co-Agent to relate to such Loan (as applicable) subsequent to the date of such
reduction, assignment or termination (or in respect of clause (c) above, the
date such Aggregate Reduction was designated to occur pursuant to the Reduction
Notice) of the principal of such Loan if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (ii) the sum of (x) to the extent all or a portion of such principal is
allocated to another Loan, the amount of CP Costs or Interest actually accrued
during the remainder of such period on such principal for the new Loan, and (y)
to the extent such principal is not allocated to another Loan, the income, if
any, actually received during the remainder of such period by the holder of such
Loan from investing the portion of such principal not so allocated.  In the
event that the amount referred to in clause (B) exceeds the amount referred to
in clause (A), the relevant Lender or Lenders agree to pay to Borrower the
amount of such excess.  All Broken Funding Costs shall be due and payable
hereunder upon demand.

"Business Day" means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia, and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank offering market.

"Calculation Period" means a fiscal month of the Borrower or portion thereof
which elapses during the term of this Agreement prior to the Final Payout Date. 
The first Calculation Period shall commence on the date of the initial Advance
hereunder.  For purposes of the use of this term in other definitions in Exhibit
I to this Agreement, Calculation Periods occurring prior to the date of the
initial Advance shall mean a fiscal month of the Borrower.

"Canadian Receivable" means a Receivable owing from an Obligor domiciled in, or
organized under the laws of, Canada or one of its political subdivisions.

"Cash Discount" means any reduction in a Receivable due to any cash discount
taken by an Obligor.

"Cash Discount Reduction"means at any time, 3% of the Outstanding Balance of
Receivables originated by Mohawk Distribution.

46

--------------------------------------------------------------------------------



"Change of Control" means the acquisition by any Person, or two or more Persons
acting in concert (other than the Performance Guarantor or any of its
Subsidiaries; provided that Performance Guarantor remains the direct or indirect
owner of 100% of the outstanding shares of voting stock of any Loan Party), of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of voting stock of any Loan Party.

"Co-Agent" has the meaning set forth in the preamble to this Agreement.

"Co-Agent Account" means the account set up to receive payments for the
applicable Group including without limitation, the Blue Ridge Agent's Account
and the TPFC Agent Account.

"Collateral" has the meaning set forth in Section 13.1.

"Collection Account" means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited.

"Collection Account Agreement" means an agreement substantially in the form of
Exhibit VI hereto which has been duly executed by each of the parties thereto or
otherwise acceptable to the Agents in their sole discretion.

"Collection Bank" means, at any time, any of the banks holding one or more
Collection Accounts.

"Collection Notice" means a notice, in substantially the form of Annex A to
Exhibit VI, from the Administrative Agent or such other Agent as is acceptable
to the Agents in their sole discretion to a Collection Bank.

"Collection Records" means, with respect to any Receivable, all Invoices and all
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to amounts paid on or owing
in respect of such Receivable.

"Collections" means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Finance Charges or other related amounts accruing in respect
thereof and all cash proceeds of Related Security with respect to such
Receivable.

"Commercial Paper" means promissory notes of any Conduit issued by such Conduit,
in each case, in the commercial paper market.

"Commitment" means, for each Liquidity Bank, the commitment of such Liquidity
Bank to make its Pro Rata Share of its Group's Percentage of Loans to Borrower
hereunder in the event the applicable Conduit elects not to fund any Advance in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Liquidity Bank's name on Schedule A to this
Agreement.

47

--------------------------------------------------------------------------------



"Conduit" has the meaning set froth in the preamble to this Agreement.

"Conduit Allocation Limit" has the meaning set forth in Section 1.1(a).

"Conduit Group" has the meaning set forth in the preamble to this Agreement.

"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

"Contract" means, with respect to any Receivable, any and all instruments and
agreements, purchase orders, invoices, writings, or other communications
pursuant to which such Receivable arises but excluding any Invoice.

"CP Costs" means, (A) for TPFC, for each day, the sum of (i) discount or
interest accrued on its Related Commercial Paper at the TPFC Commercial Paper
Rate on such day, plus (ii) any and all accrued commissions and fees of
placement agents, dealers and issuing and paying agents incurred in respect of
such Related Commercial Paper for such day; and (B) for Blue Ridge, for each
day, the sum of (i) discount or interest accrued on Pooled Commercial Paper on
such day, plus (ii) any and all accrued commissions in respect of placement
agents and Commercial Paper dealers, and issuing and paying agent fees incurred,
in respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day,
minus (iv) any accrual of income net of expenses received on such day from
investment of collections received under all receivable purchase facilities
funded substantially with Pooled Commercial Paper, minus (v) any payment
received on such day net of expenses in respect of Broken Funding Costs related
to the prepayment of any Loan of Blue Ridge pursuant to the terms of any
receivable purchase facilities funded substantially with Pooled Commercial
Paper.  In addition to the foregoing costs, if Borrower shall request any
Advance during any period of time determined by the Blue Ridge Agent in its sole
discretion to result in incrementally higher CP Costs applicable to Blue Ridge's
Percentage of such Advance, the principal associated with any such Advance
shall, during such period, be deemed to be funded by Blue Ridge in a special
pool (which may include capital associated with other receivable purchase or
financing facilities) for purposes of determining such additional CP Costs
applicable only to such special pool and charged each day during such period
against such principal.

"CP Rate Loan" means, for each Loan of a Conduit prior to the time, if any, when
(i) it is refinanced with a Liquidity Funding pursuant to a Liquidity Agreement,
or (ii) the occurrence of an Amortization Event and the commencement of the
accrual of Interest thereon at the Default Rate.

48

--------------------------------------------------------------------------------



"CP Tranche Period" means with respect to any Loan of TPFC that is funded with
Commercial Paper, a period of days from 1 Business Day up to the number of days
necessary to extend such period to include the next Settlement Date, commencing
on a Business Day, which period is either (i) requested by Borrower and agreed
to by TPFC or the TPFC Agent or (ii) in the absence of such request and
agreement, selected by TPFC or the TPFC Agent (it being understood that the goal
shall be to select a period which ends on or as close to the next Settlement
Date as possible).

"Credit and Collection Policy" means Borrower's credit and collection policies
and practices relating to Contracts and Receivables existing on and as
administered historically prior to the date hereof and summarized in Exhibit
VIII hereto, as modified from time to time in accordance with this Agreement.

"Cut-Off Date" means the last day of a Calculation Period.

"Days Sales Outstanding" means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
outstanding balance of Receivables as of the most recent Cut-Off Date, by (ii)
the aggregate amount of Receivables created during the three (3) Calculation
Periods including and immediately preceding such Cut-Off Date.

"Deemed Collections" means Collections deemed received by Borrower under Section
1.4(a).

"Default Horizon Ratio" means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (a) the sum of (i) the product of the aggregate
sales generated by the Originators during the Calculation Period ending on such
Cut-Off Date, multiplied by the Weighted Average Credit Percentage, plus (ii)
the aggregate sales generated by the Originators during the three Calculation
Periods ending prior to the Calculation Period described in clause(a)(i), by (b)
the Net Pool Balance as of such Cut-off Date.

"Default Rate" means for any day, a rate per annum equal to the Prime Rate plus
two percent (2.00%).  For purposes of determining the Prime Rate for any day,
changes in the Prime Rate shall be effective on the date of each such change.

"Default Ratio" means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date, by (y) the aggregate dollar amount of Receivables generated by the
Originators during the Calculation Period occurring four months prior to the
Calculation Period ending on such Cut-Off Date.

"Defaulted Receivable" means a Receivable:  (i) as to which the Obligor thereof
has suffered an Event of Bankruptcy; (ii) which, consistent with the Credit and
Collection Policy, would be written off Borrower's books as uncollectible; or
(iii) as to which any payment, or part thereof, remains unpaid for 61 days or
more from the original due date for such payment.

49

--------------------------------------------------------------------------------



"Delinquency Ratio" means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

"Delinquent Receivable" means a Receivable as to which any payment, or part
thereof, remains unpaid for 31-60days from the original due date for such
payment or which is delinquent under the Credit and Collection Policy.

"Demand Advance" means an advance of Collections made by Borrower to Mohawk
Resources or Mohawk Carpet, as the case may be, on any day prior to the Facility
Termination Date on which no Amortization Event or Unmatured Amortization Event
exists and is continuing, which advance (a) is payable upon demand, (b) bears
interest at a market rate determined from time to time by Borrower and Mohawk
Resources or Mohawk Carpet, as the case may be, and (c) is not subordinated to
any other Indebtedness or obligation of Mohawk Resources or Mohawk Carpet, as
the case may be,.

"Dilution" means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a).

"Dilution Horizon Ratio" means, as of any Cut-Off Date, an amount, equal to a
fraction, the numerator of which is (I) prior to a Dilution Reserve Event, (A)
the aggregate dollar amount of Receivables generated by the Originators for the
most recent Calculation Period plus (B) the product of (i) the aggregate dollar
amount of Receivables generated by the Originators for the second preceding
Calculation Period times (ii) the difference of (a) the ratio of (x) the
12-month high Days Sales Outstanding divided by (y) thirty (30) minus (b) one
(1) and (II) after a Dilution Reserve Event, the aggregate dollar amount of
Receivables generated by the Originators for the two most recent Calculation
Periods plus one-half (1/2) of the aggregate dollar amount of Receivables
generated by the Originators during the Calculation Period occurring three
months prior to the Calculation Period ending on such Cut-Off Date and the
denominator of which is the aggregate balance of the Net Pool Balance as of the
most recent Cut-Off Date.

"Dilution Ratio" means, as of any Cut-Off Date, an amount (expressed as a
percentage) equal to a fraction, the numerator of which is the total amount of
Dilution during the previous Calculation Period, and the denominator of which is
the aggregate amount of Receivables generated by the Originators (i) prior to a
Dilution Reserve Event during the second preceding Calculation Period and (ii)
following a Dilution Reserve Event during the third preceding Calculation
Period.

"Dilution Reserve" means, on any date of determination, the product (expressed
as a percentage) of:

(a) the sum of (i) two (2) times the Adjusted Dilution Ratio, plus (ii) the
Dilution Volatility Component, times

(b) the Dilution Horizon Ratio.

"Dilution Reserve Event" means either (1) the Performance Guarantor's Debt to
Capitalization Ratio (as defined in the Mohawk Credit Agreement) shall be
greater than 0.60 to 1.0 at the end of each fiscal quarter and/or (2) the ratio
of the Performance Guarantor's (a) Consolidated Debt (as defined in the Mohawk
Credit Agreement) to (b) the sum of (i) Consolidated Net Income (as defined in
the Mohawk Credit Agreement), (ii) Consolidated Interest Expense (as defined in
the Mohawk Credit Agreement), (iii) taxes on the Performance Guarantor's
consolidated pre-tax income, and (iv) Depreciation and Amortization (as defined
in the Mohawk Credit Agreement) shall be greater than 3.5 to 1.0 at the end of
each fiscal quarter.  Clause (b) in this definition shall be calculated on a
trailing 4 quarter basis as at the end of each such fiscal quarter.

50

--------------------------------------------------------------------------------



"Dilution Volatility Component" means the product (expressed as a percentage) of
(i) the difference between (a) the highest one (1)-month Dilution Ratio over the
past 12 Calculation Periods and (b) the Adjusted Dilution Ratio, and (ii) a
fraction, the numerator of which is equal to the amount calculated in (i)(a) of
this definition and the denominator of which is equal to the amount calculated
in (i)(b) of this definition.

"Downgraded Liquidity Bank" means a Liquidity Bank which has been the subject of
a Downgrading Event.

"Downgrading Event" with respect to any Person means the lowering of the rating
with regard to the short-term securities of such Person to below (i) A-1 by S&P,
or (ii) P-1 by Moody's.

"Eligible Assignee" means a commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its parent holding
company's) short-term securities equal to or higher than (i) A-1 by S&P and (ii)
P-1 by Moody's.

"Eligible Receivable" means, at any time, a Receivable:

(i)                  the Obligor of which (a) if a natural person, is a resident
of the United States or Canada or, if a corporation or other business
organization, is organized under the laws of the United States, Canada or any
political subdivision of the United States or Canada and has its chief executive
office in the United States or Canada;  provided, however, that in no event may
the Canadian Receivables that are included as Eligible Receivables exceed 3% of
total Receivables at any time; (b) is not an Affiliate of any of the parties
hereto; and (c) is not a government or a governmental subdivision or agency,

(ii)                which is not a Defaulted Receivable,

(iii)               which was not a Delinquent Receivable on (A) the date of
Purchase (as defined in the Receivables Sale Agreement) (if such Receivable was
in existence on the Initial Cutoff Date), or (B) the date on which such
Receivable came into existence (in all other cases),

(iv)              which (A) by its terms is due and payable within 91 days of
the original billing date therefor; provided, however, notwithstanding anything
herein to contrary, any Receivable which by its terms is due and payable within
92-120 days of the original billing date thereof shall be included as an
Eligible Receivable, provided that the Outstanding Balance of all such
Receivables shall not exceed 2.5% of the total Outstanding Balance of all
Eligible Receivables, (B) has not had its payment terms extended more than once,
and if such extension had not been made, such Receivable would not otherwise
have become a Defaulted Receivable, and (C) will not, when added to all other
Eligible Receivables, cause the weighted average of the payment terms for all
Eligible Receivables to exceed 50 days,

51

--------------------------------------------------------------------------------



(v)                which is an "account," a "payment intangible," a "general
intangible" or "chattel paper" within the meaning of Article 9 of the UCC of all
applicable jurisdictions, and is not evidenced by an "instrument" within the
meaning of Article 9 of the UCC,

(vi)              which is denominated and payable only in United States Dollars
or Canadian Dollars in the United States or Canada,

(vii)             which is in full force and effect and constitutes the legal,
valid and binding obligation of the related Obligor enforceable against such
Obligor in accordance with its terms,

(viii)           which does not contain a confidentiality provision that
purports to restrict the ability of the Borrower (or, at any time this Agreement
remains in effect and after an Amortization Event which is continuing, the
Administrative Agent as the Borrower's assignee) to exercise its rights under
this Agreement, including, without limitation, its right to review the Contract
or Invoice applicable thereto,

(ix)              which represents an obligation to pay a specified sum of
money, contingent only upon (A) the sale of goods or the provision of services
by the applicable Originator (which sale has been consummated or services have
been performed), and (B) satisfaction by such Originator of any applicable
warranty claims which have not yet been made or asserted,

(x)                which does not contravene any law, rule or regulation
applicable thereto (including, without limitation, any law, rule and regulation
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy),

(xi)              which satisfies all applicable requirements of the applicable
Credit and Collection Policy,

(xii)             which was generated in the ordinary course of the applicable
Originator's business,

(xiii)           which arises solely from the sale (and not the lease) of goods
or the provision of services to the related Obligor by the applicable Originator
or a predecessor to such Originator, and not by any other Person (in whole or in
part),

(xiv)           which is not the subject of, to the Originator's knowledge, any
dispute, counterclaim, right of rescission, set-off, counterclaim or any other
defense (including defenses arising out of violations of usury laws) of the
applicable Obligor against the applicable Originator or any other Adverse Claim,
and the Obligor thereon holds no rights as against such Originator to cause such
Originator to repurchase the goods or merchandise the sale of which shall have
given rise to such Receivable (except with respect to sale discounts effected
pursuant to the Contract, or defective goods returned in accordance with the
terms of the Contract) and which requires that all or part of such receivable be
charged off in accordance with the Credit and Collection Policy; provided,
however, that if such dispute, offset, counterclaim or defense affects only a
portion of the Outstanding Balance of such Receivable, then such Receivable may
be deemed an Eligible Receivable to the extent of the portion of such
Outstanding Balance which is not so affected,

52

--------------------------------------------------------------------------------



(xv)            as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable Obligor
(excluding any warranty obligation for which no claims exists or is know to
exist),

(xvi)           as to which each of the representations and warranties contained
in Sections 5.1(i), (j), (r), (s) and (t) is true and correct, and

(xvii)         all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Borrower under and in
accordance with the Receivables Sale Agreement, and Borrower has good and
marketable title thereto free and clear of any Adverse Claim (except as created
under this Agreement).

"Eligible Receivables Net Balance" means the total Outstanding Balance of
Eligible Receivables less the Cash Discount Reduction.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Performance Guarantor within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

"Event of Bankruptcy" shall be deemed to have occurred with respect to a Person
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

53

--------------------------------------------------------------------------------



(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.

 

"Facility Termination Date" means the earlier of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

"Federal Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as amended and any successor statute thereto.

"Federal Funds Effective Rate" means, for any day, the rate per annum (rounded
upward, if necessary, to the next higher 1/100th of 1%) equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Wachovia on such day on such transactions, as
determined by Wachovia.

"Fee Letter" means that certain letter agreement dated as of August 4, 2003
between Borrower and the Agents, as it may be amended, amended and restated, or
otherwise modified and in effect from time to time.

"Final Payout Date" means the date on which all Obligations have been paid in
full and the Aggregate Commitment has been terminated.

"Finance Charges" means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

"Foreign Currency Reserve" means, on any date of determination, an amount equal
to 15% of the spot market Dollar-equivalent of all Eligible Receivables
otherwise included in the Net Pool Balance which are denominated in Canadian
Dollars.

"Funding Agreement" means (i) this Agreement, (ii) a Liquidity Agreement and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of a Conduit.

54

--------------------------------------------------------------------------------



"Funding Source" means (i) any Liquidity Bank or (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to a Conduit.

"GAAP" means generally accepted accounting principles in effect in the United
States of America applied on a basis consistent with the most recent audited
consolidated financial statements of Borrower and/or Servicer as of the date of
determination (except for changes concurred in by the Borrower's independent
public accountants or otherwise required by a change in GAAP).

"Indebtedness" of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.

"Independent Director" means, with respect to Borrower, a member of the Board of
Directors of Borrower (i) who is not an employee, or a beneficial owner,
directly or indirectly of 10% or more of any equity interest in Borrower or any
Affiliate thereof, and who is not related by blood, marriage or adoption with
any of the foregoing Persons; (ii) who has not been an employee of Borrower or
any Affiliate in the last five years; (iii) who is not affiliated with, or
employed by, any Person providing services to, any of Borrower's significant
customers or suppliers; (iv) who is not affiliated with any tax exempt or other
organization that receives significant contributions from Borrower or any of its
Affiliates; and (v) who has not provided and is not providing directly or
indirectly, whether or not through any related corporation, partnership, limited
liability company, limited liability partnership or other Person, legal,
accounting or investment banking services for Borrower or any Affiliate.  A
Person that otherwise meets the foregoing qualifications shall not be precluded
from serving as an Independent Director by virtue of his or her service as a
director of any direct or indirect parent of Borrower, or if he or she is also a
director of a single-purpose, bankruptcy-remote, entity that is an Affiliate of
Mohawk Industries, Inc. with a certificate or articles of incorporation
substantially similar to Borrower's Amended and Restated Certificate of
Incorporation.

"Interest" means for each respective Interest Period relating to Loans of the
Liquidity Banks, an amount equal to the product of the applicable Interest Rate
for each Loan multiplied by the principal of such Loan for each day elapsed
during such Interest Period, annualized on a 360 day basis.

"Interest Period" means, with respect to any Loan held by a Liquidity Bank:

(a)            if Interest for such Loan is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the applicable Co-Agent and Borrower, commencing on a
Business Day selected by Borrower or such Co-Agent pursuant to this Agreement. 
Such Interest Period shall end on the day in the applicable succeeding calendar
month which corresponds numerically to the beginning day of such Interest
Period, provided, however, that if there is no such numerically corresponding
day in such succeeding month, such Interest Period shall end on the last
Business Day of such succeeding month; or

55

--------------------------------------------------------------------------------



(b)            if Interest for such Loan is calculated on the basis of the
Alternate Base Rate, a period commencing on a Business Day selected by Borrower
and agreed to by the applicable Co-Agent, provided that no such period shall
exceed one month.

If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Interest Period
shall end on the immediately preceding Business Day.  In the case of any
Interest Period for any Loan which commences before the Amortization Date and
would otherwise end on a date occurring after the Amortization Date, such
Interest Period shall end on the Amortization Date.  The duration of each
Interest Period which commences after the Amortization Date shall be of such
duration as selected by the applicable Co-Agent.

"Interest Rate" means, with respect to each Loan of the Liquidity Banks, the
LIBO Rate, the Alternate Base Rate or the Default Rate, as applicable.

"Interest Reserve" means, as of any Cut-Off Date, the product (expressed as a
percentage) of (i) 1.5 times (ii) the Alternate Base Rate times (iii) a fraction
the numerator of which is the 12-month high Days Sales Outstanding and the
denominator of which is 360.

"Invoice" means any paper or electronic invoice evidencing any Receivable.

"Lender" means each Conduit and each Liquidity Bank.

"LIBO Rate" means, for any Interest Period, the rate per annum determined on the
basis of the offered rate for deposits in U.S. dollars of amounts equal or
comparable to the principal amount of the related Loan offered for a term
comparable to such Interest Period, which rates appear on a Bloomberg L.P.
terminal, displayed under the address "US0001M <Index> Q <Go>" effective as of
11:00 A.M., London time, two Business Days prior to the first day of such
Interest Period, provided that if no such offered rates appear on such page, the
LIBO Rate for such Interest Period will be the arithmetic average (rounded
upwards, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
less than three (3) major banks in New York, New York, selected by the
applicable Co-Agent, at approximately 10:00 a.m.(New York time), two Business
Days prior to the first day of such Interest Period, for deposits in U.S.
dollars offered by leading European banks for a period comparable to such
Interest Period in an amount comparable to the principal amount of such Loan,
divided by (b) one minus the maximum aggregate reserve requirement, if any
(including all basic, supplemental, marginal or other reserves) which is imposed
against the applicable Co-Agent in respect of Eurocurrency liabilities, as
defined in Regulation D of the Board of Governors of the Federal Reserve System
as in effect from time to time (expressed as a decimal), applicable to such
Interest Period plus (ii) the Applicable Margin per annum.  The LIBO Rate shall
be rounded, if necessary, to the next higher 1/16 of 1%.

56

--------------------------------------------------------------------------------



"LIBO Rate Loan" means a Loan which bears interest at the LIBO Rate.

"Liquidity Agreements" means the Liquidity between the Conduit of any Group and
the Liquidity Banks of such Group.

"Liquidity Banks" means, with respect to each Group, the banks or other
financial institutions and their respective successors and permitted assigns
under each Group's Liquidity Agreement.

"Liquidity Commitment" means, as to each Liquidity Bank in any Group, its
commitment to such Group's Conduit under the Liquidity Agreements, (which shall
equal 102% of such Group's Percentage of the Aggregate Commitment hereunder).

"Liquidity Funding" means (a) a purchase made by any Liquidity Bank pursuant to
its Liquidity Commitment of all or any portion of, or any undivided interest in,
an applicable Conduit's Loans, or (b) any Loan made by a Liquidity Bank in lieu
of such Conduit pursuant to Section 1.1.

"Liquidity Termination Date" means, as to any of the Conduits, except as
otherwise set forth in this Agreement, the earlier to occur of the following:

(a) the date on which such Conduit's Liquidity Banks' Liquidity Commitments
expire, cease to be available to such Conduit or otherwise cease to be in full
force and effect unless each other Conduit and its Group otherwise consent; or

(b) the date on which a Downgrading Event with respect to a Liquidity Bank shall
have occurred and been continuing for not less than 30 days, and either (i) the
Downgraded Liquidity Bank shall not have been replaced by an Eligible Assignee
pursuant to the applicable Liquidity Agreement, or (ii) the Liquidity Commitment
of such Downgraded Liquidity Bank shall not have been funded or collateralized
in such a manner that will avoid a reduction in or withdrawal of the credit
rating applied to the Commercial Paper to which such Liquidity Agreement applies
by any of the rating agencies then rating such Commercial Paper.

"Loan" means any loan made by a Lender to Borrower pursuant to this Agreement
(including, without limitation, any Liquidity Funding).  Each Loan shall either
be a CP Rate Loan, an Alternate Base Rate Loan or a Eurodollar Rate Loan,
selected in accordance with the terms of this Agreement.

"Loan Parties" has the meaning set forth in the preamble to this Agreement.

"Lock-Box" means each locked postal box with respect to which a bank has been
granted exclusive access for the purpose of retrieving and processing payments
made on the Receivables.

57

--------------------------------------------------------------------------------



"Loss Reserve" means, as of any Cut-Off Date, the product (expressed as a
percentage) of (a) 2.0, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on such Cut-Off Date,
times (c) the Default Horizon Ratio as of such Cut-Off Date.

"Material Adverse Effect" means a material adverse effect on (i) the financial
condition of any Loan Party and its Subsidiaries, taken as a whole (ii) the
ability of any Loan Party to perform its obligations under this Agreement or the
Performance Guarantor to perform its obligations under the Performance
Undertaking, (iii) the legality, validity or enforceability of this Agreement,
the Receivables Sale Agreement, the Servicing Agreement or any Collection
Account Agreement, (iv) the Administrative Agent's security interest, for the
benefit of the Secured Parties, in the Receivables generally or in any
significant portion of the Receivables, the Related Security or the Collections
with respect thereto, or (v) the collectibility of the Receivables generally or
of any significant portion of the Receivables.

"Mohawk Carpet" means Mohawk Carpet Corporation, a Delaware corporation.

"Mohawk Credit Agreement" means that certain Fifth Amended and Restated Credit
Agreement dated as of November 23, 1999, among Mohawk Industries, Inc., First
Union National Bank, SunTrust Bank, Wachovia Bank, National Association, and the
other banks from time to time party thereto, as amended, amended and restated or
otherwise modified from time to time, regardless of whether the same remains in
effect.

"Mohawk Distribution" means Mohawk Carpet Distribution, LP, a Delaware limited
partnership.

"Mohawk Resources" means Mohawk Resources, Inc., a Delaware corporation.

"Mohawk Servicing" has the meaning specified in the preamble to this Agreement.

"Monthly Report" means a report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.

"Monthly Reporting Date" means the 18th day of each month after the date of this
Agreement (or if any such day is not a Business Day, the next succeeding
Business Day thereafter).

"Moody's" means Moody's Investors Service, Inc.

"Net Pool Balance" means, at any time, (i) the aggregate Eligible Receivables
Net Balance at such time minus (ii) the aggregate amount by which the Eligible
Receivables Net Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Obligor Concentration Limit for such Obligor and minus
(iii) the Foreign Currency Reserve as of the last day of the most recent
Calculation Period for which a Monthly Report has been delivered.

58

--------------------------------------------------------------------------------



"Net Worth" means, as of the last Business Day of each Calculation Period
preceding any date of determination, net worth determined in accordance with
GAAP.

"Obligations" means, at any time, any and all obligations of either of the Loan
Parties or the Performance Guarantor to any of the Secured Parties arising under
or in connection with the Transaction Documents, whether now existing or
hereafter arising, due or accrued, absolute or contingent, including, without
limitation, obligations in respect of Aggregate Principal, CP Costs, Interest,
fees under the Fee Letter, Broken Funding Costs and Indemnified Amounts.

"Obligor" means a Person obligated to make payments on a Receivable.

"Obligor Concentration Limit" means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows for
Obligors who have short term unsecured debt ratings currently assigned to them
by S&P and Moody's (or in the absence thereof, the equivalent long term
unsecured senior debt rating noted in the table below), the applicable
concentration limit shall be determined according to the following table:


S&P Short-term Rating


S&P Equivalent Long-term Rating


Moody's Short-term Rating

Moody's Equivalent Long-term Rating

Allowable % of Eligible Receivables Net Balance

A-1+

AA- or higher

P-1

 

10%

A-1

A+, A

P-1

A2 or higher

8%

A-2

A-, BBB+

P-2

A3, Baa1

6%

A-3

BBB, BBB-

P-3

Baa2, Baa3

3%

Below A-3 or Unrated

Less than investment grade or Unrated

Below P-3 or Unrated

Less than investment grade or Unrated


2%


; provided, however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any Obligor is not rated by both S&P
and Moody's, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, and (c) subject to satisfaction of
the Rating Agency Condition and/or an increase in the percentage set forth in
clause (a)(i) of the definition of "Required Reserve," upon Borrower's request
from time to time, the Administrative Agent may agree to a higher percentage of
the Eligible Receivables Net Balance for a particular Obligor and its Affiliates
(each such higher percentage, a "Special Concentration Limit"), it being
understood that any Special Concentration Limit may be cancelled by the
Administrative Agent upon not less than ten (10) Business Days' prior written
notice to the Loan Parties.

"Originator" means each of Mohawk Distribution, Dal-Tile Corporation, a Delaware
corporation and each other Originator that becomes a party to the Receivables
Sale Agreement pursuant to the terms thereof, in each case, in its capacity as a
seller under the Receivables Sale Agreement.

59

--------------------------------------------------------------------------------



"Other Records" means, with respect to any Receivable:  (a) all Contracts and
(b) all other documents, books, records and other information (including,
without limitation, computer programs, tapes, disks, punch cards, data
processing software and related property and rights) relating to the
creditworthiness of any Obligor in respect thereof.

"Outstanding Balance" of any Receivable at any time means the then outstanding
principal balance thereof.

"Participant" has the meaning set forth in Section 12.2.

"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.

"Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which Performance Guarantor sponsors or maintains,
or to which it makes, is making, or is obligated to make contributions, or in
the case of a multiple employer plan (as described in Section 4064(a) of ERISA)
has made contributions at any time during the immediately preceding five plan
years.

"Percentage" means, for each Group on any date of determination, the ratio which
the sum of the Commitments for all Liquidity Banks in that Group bears to the
Aggregate Commitment.

"Performance Guarantor" means Mohawk Industries, Inc., a Delaware corporation,
and its successors.

"Performance Undertaking" means that certain Amended and Restated Performance
Undertaking, dated as of the date hereof, by Performance Guarantor in favor of
Borrower, substantially in the form of Exhibit X, as the same may be amended,
restated or otherwise modified from time to time.

"Person" means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

"Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Performance Guarantor or any of its ERISA Affiliates sponsors or maintains
or to which Performance Guarantor or any of its ERISA Affiliates makes, is
making, or is obligated to make contributions and includes any Pension Plan,
other than a Plan maintained outside the United States primarily for the benefit
of Persons who are not U.S. residents.

"Pooled Commercial Paper" means, if applicable, Commercial Paper notes of a
Conduit subject to any particular pooling arrangement by such Conduit, but
excluding Commercial Paper issued by such Conduit for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by such Conduit.

60

--------------------------------------------------------------------------------



"Prime Rate" means a rate per annum equal to the prime rate of interest
announced from time to time by Wachovia (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.

"Pro Rata Share" means, with respect to each Group on any date of determination,
the ratio which the Liquidity Commitment of a Liquidity Bank in such Group bears
to the sum of the Liquidity Commitments of all Liquidity Banks in such Group.

"Proposed Reduction Date" has the meaning set forth in Section 1.3.

"Purchasing Liquidity Bank" has the meaning set forth in Section 12.1(b).

"Rating Agency Condition" means, if applicable, that a Conduit has received
written notice from S&P and Moody's or any other rating agency then rating such
Conduit's Commercial Paper that the execution and delivery of, or an amendment,
a change or a waiver of, this Agreement or the Receivables Sale Agreement will
not result in a withdrawal or downgrade of the then current ratings on such
Conduit's Commercial Paper.

"Receivable" means all indebtedness and other obligations owed to any Originator
at the time it arises and before giving effect to any transfer or conveyance
under the Receivables Sale Agreement, arising in connection with the sale of
goods or the rendering of services by such Originator or a predecessor,
including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument, payment intangible or
general intangible, if any, together with the obligation to pay any Finance
Charges, if any, with respect thereto and all proceeds thereof;  provided,
however, in no event shall the term "Receivable" include any Factored Receivable
(as defined in the Receivables Sale Agreement), any Excluded Receivable (as
defined in the Receivables Sale Agreement ) or any Receivablecoming into
existence after the Facility Termination Date.  For the purposes of this
Agreement, indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or
Borrower treats such indebtedness, rights or obligations as a separate payment
obligation.

"Receivables Sale Agreement" means that certain Amended and Restated Receivables
Purchase and Sale Agreement, dated as of the date hereof, among the Originators
and Borrower, as the same may be amended, restated or otherwise modified from
time to time.

"Records" means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

"Reduction Notice" has the meaning set forth in Section 1.3.

61

--------------------------------------------------------------------------------



"Regulatory Change" means, with respect to a Funding Source, any change about
which such Funding Source learns after the date such Funding Source is first
entitled to the benefits of Sections 10.2 hereof in United States (federal,
state or municipal) or foreign laws, regulations (including Regulation D) or
accounting principles or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks (including
the Liquidity Banks) of or under any United States (federal, state or municipal)
or foreign laws, regulations (whether or not having the force of law) or
accounting principles by any court, governmental or monetary authority, or
accounting board or authority (whether or not part of government) charged with
the establishment, interpretation or administration thereof.  For the avoidance
of doubt, any interpretation of Accounting Research Bulletin No. 51 by the
Financial Accounting Standards Board shall constitute a Regulatory Change.

"Related Commercial Paper" means, for any period with respect to TPFC, any
Commercial Paper of TPFC issued or deemed issued for purposes of financing or
maintaining any Loan by TPFC (including any discount, yield, or interest
thereon) outstanding on any day during such period.

"Related Security" means, with respect to any Receivable:

(i)            all of the applicable Originator's interest, if any, in the goods
(including returned or repossessed goods), the sale of which by such Originator
gave rise to such Receivable,

(ii)            all other security interests or liens and property subject
thereto from time to time, if any, purporting to secure payment of such
Receivable, together with all financing statements and security agreements
describing any collateral securing such Receivable,

(iii)            all guaranties, letters of credit, credit insurance and other
agreements or arrangements of whatever character from time to time supporting
payment of such Receivable,

(iv)            all service contracts and agreements, if any, associated with
such Receivable,

(v)            all Collections and Collection Records related to such
Receivable,

(vi)            all of Borrower's right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable,

(vii)            all of Borrower's right, title and interest in, to and under
the Performance Undertaking,

(viii)            all of Borrower's right, title and interest in, to and under
the Servicing Agreement,

(ix)            all of Borrower's right, title and interest in and to the Demand
Advances, and

62

--------------------------------------------------------------------------------



(x)            all proceeds and insurance proceeds of any of the foregoing or of
any Receivable.

"Required Capital Amount" means, as of any date of determination, an amount
equal to the greater of (a) 3% of the Aggregate Commitment, and (b) the product
of (i) 1.5 times the product of the Default Ratio times the Default Horizon
Ratio, each as determined from the most recent Monthly Report received from the
Servicer, and (ii) the Outstanding Balance of all Receivables as of such date,
as determined from the most recent Monthly Report received from the Servicer.

"Required Liquidity Banks" means, at any time, (i) for each Group (other than as
set forth in clause (ii) of this definition), Liquidity Banks in such Group with
Commitments in excess of 66-2/3% of such Group's Percentage of the Aggregate
Commitment and (ii) for purposes of Section 11.10 and 14.1(b), 66-2/3% of the
Aggregate Commitment of the Liquidity Banks in all Groups.

"Required Notice Period" means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

Aggregate Reduction

Required Notice Period

< $100,000,000

2 Business Days

$100,000,000 +

5 Business Days

"Required Reserve" means, on any day during a Calculation Period, the product of
(a) the greater of (i) the Required Reserve Factor Floor and(ii) the sum of the
Loss Reserve, the Interest Reserve, the Dilution Reserve and the Servicing
Reserve, times (b) the Net Pool Balance as of the Cut-Off Date immediately
preceding such Calculation Period.

"Required Reserve Factor Floor" means the sum (expressed as a percentage) of
(a)8.0% plus (b) 3.0%, plus (c) 2.5% plus (d) the product of (i) the Adjusted
Dilution Ratio and (ii) the Dilution Horizon Ratio.

"Responsible Financial Officer" means any of Parent's or any Loan Party's chief
financial officer, vice president & corporate controller or vice president &
treasurer, acting singly.

"Restricted Junior Payment" means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to any Indebtedness
of Borrower (other than the Obligations), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Borrower now or hereafter outstanding, and (v) any payment of
management fees by Borrower (except for the Servicing Fee and reasonable
management fees to the Performance Guarantor or any of its Affiliates in payment
of actual management services performed).

63

--------------------------------------------------------------------------------



"S&P" means Standard and Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc.

"Secured Parties" means the Agents and the Lenders.

"Servicer" means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.

"Servicing Agreement" means that certain Amended and Restated Servicing
Agreement dated as of August 4, 2003 by and between the Borrower and Mohawk
Servicing, Inc., as Servicer, providing for the collection and servicing of all
Receivables held by the Borrower.

"Servicing Fee" means, for each Calculation Period:

(a) an amount equal to the greater of (i) 1.0% per annum (or, at any time while
Mohawk Servicing or one of its Affiliates is the Servicer, such lesser
percentage as may be agreed between Borrower and the Servicer on an arms' length
basis based on then prevailing market terms for similar services), times the
aggregate Outstanding Balance of all Receivables at the close of business on the
Cut-Off Date immediately preceding such Calculation Period, times the product of
the actual number of days in such period and 1/360, and (ii) 105% of Servicer's
reasonable costs and expenses of performing its obligations under this Agreement
during the preceding Calculation Period; or

(b) on and after the Servicer's reasonable request made at any time when Mohawk
Servicing or one of its Affiliates is no longer acting as Servicer hereunder, an
alternative amount specified by the successor Servicer that is commercially
reasonable and not exceeding the greater of (i) 110% of such Servicer's
reasonable costs and expenses of performing its obligations under this Agreement
during the preceding Calculation Period, and (ii) the amounts specified in
clause (a)(i) above.

Any Servicing Fee computed hereunder shall be in lieu of and not in addition to
any Servicing Fee payable under the Servicing Agreement.

"Servicing Fee Rate" means a rate of 1% per annum (or, at any time while Mohawk
Servicing or one of its Affiliates is the Servicer, such lesser percentage as
may be agreed between Borrower and the Servicer on an arms' length basis based
on then prevailing market terms for similar services).

"Servicing Reserve" means, for any Calculation Period, the product (expressed as
a percentage) of (a) the Servicing Fee Rate (expressed as a percentage), and (b)
a fraction, the numerator of which is the highest Days Sales Outstanding
calculated for each of the most recent 12 Calculation Periods and the
denominator of which is 360.

64

--------------------------------------------------------------------------------



"Settlement Date" means (A) the 2nd Business Day after each Monthly Reporting
Date, and (B) the last day of the relevant Interest Period in respect of each
Loan of the applicable Liquidity Banks.

"Settlement Period" means (A) in respect of each Loan of a Conduit, the
immediately preceding Calculation Period, and (B) in respect of each Loan of the
applicable Liquidity Banks, the entire Interest Period of such Loan.

"STCM" means SunTrust Capital Markets, Inc., a Tennessee corporation, and its
successors and assigns.

"Subordinated Note" means the Amended and Restated Subordinated Note dated as of
the date hereof issued by the Borrower in favor of Mohawk Resources, which
amends and restates the Subordinated Note dated October 25, 2000 issued by
Borrower in favor of Mohawk Resources.

"Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

"Tax Code" means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

"Terminating Tranche" has the meaning set forth in Section 4.3(b).

"TPFC" has the meaning set forth in the preamble to this Agreement.

"TPFC Agent" has the meaning set forth in the preamble to this Agreement.

"TPFC Commercial Paper Rate" means, for any CP Tranche Period of TPFC, a rate
per annum equal to the sum of (i) the rate or, if more than one rate, the
weighted average of the rates, determined by converting to an interest-bearing
equivalent rate per annum the discount rate (or rates) at which TPFC's Related
Commercial Paper outstanding during such CP Tranche Period has been or may be
sold by any placement agent or commercial paper dealer selected by the TPFC
Agent, plus (ii) the commissions and charges charged by such placement agent or
commercial paper dealer with respect to such Related Commercial Paper, expressed
as a percentage of the face amount thereof and converted to an interest-bearing
equivalent rate per annum.

"TPFC Group" has the meaning set forth in the preamble to this Agreement.

65

--------------------------------------------------------------------------------



"TPFC Liquidity Agreement" means that certain liquidity asset purchase agreement
dated as of the date hereof by and among TPFC, the TPFC Liquidity Banks and
STCM, as TPFC Agent and liquidity agent, as the same may be amended, restated
and/or otherwise modified from time to time.

"TPFC Liquidity Banks" means SunTrust Bank and its successors and assigns under
the TPFC Liquidity Agreement.

"Transaction Documents" means, collectively, this Agreement, each Borrowing
Notice, the Receivables Sale Agreement, the Subordinated Note, the Servicing
Agreement, each Collection Account Agreement, the Performance Undertaking, the
Fee Letter and each Monthly Report.

"UCC" means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

"Unmatured Amortization Event" means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

"Wachovia" means Wachovia Bank, National Association in its individual capacity
and its capacity as a Co-Agent and as Administrative Agent.

"Weighted Average Credit Percentage" means, on any date of determination, the
percentage determined pursuant to the following formula:

 

 100% x

WACT

30

 

where:

WACT= the Weighted Average Credit Terms for the most recent Calculation Period.

"Weighted Average Credit Terms" means, for any Calculation Period of
determination, the weighted average of payment terms granted in invoices for
Receivables generated during such Calculation Period.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
Georgia, and not specifically defined herein, are used herein as defined in such
Article 9.



66

--------------------------------------------------------------------------------



EXHIBIT II

FORM OF BORROWING NOTICE

---

Mohawk Factoring, Inc.



BORROWING NOTICE

dated ______________, 20__

for Borrowing on ________________, 20__

 

[Applicable Co-Agent]

Attention:  [_____________________]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit and Security Agreement
dated as of August 4, 2003 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement") among Mohawk Factoring, Inc. (the
"Borrower"), Mohawk Servicing, Inc., as initial Servicer, Blue Ridge Asset
Funding Corporation, Three Pillars Funding Corporation, each other Conduit party
from time to time thereto, SunTrust Capital Markets, Inc., individually and as
co-agent and Wachovia Bank National Association, individually, as co-agent, each
other co-agent from time to time party thereto and as Administrative Agent for
the Agents and the Lenders.  Capitalized terms defined in the Credit Agreement
are used herein with the same meanings.

1.  The Borrower hereby certifies, represents and warrants to the Agents and the
Lenders that on and as of the Borrowing Date (as hereinafter defined):

(a)  all applicable conditions precedent set forth in Article VI of the Credit
Agreement have been satisfied;

(b)  each of its representations and warranties contained in Section 5.1 of the
Credit Agreement will be true and correct, in all material respects, as if made
on and as of the Borrowing Date (except to the extent such representation or
warranty expressly relates to an earlier date);

(c)  no event will have occurred and is continuing, or would result from the
requested Advance, that constitutes an Amortization Event or Unmatured
Amortization Event;

(d)  the Facility Termination Date has not occurred; and

67

--------------------------------------------------------------------------------



(e)  after giving effect to the Loans comprising the Advance requested below,
the Aggregate Principal will not exceed the Borrowing Limit.

2.  The Borrower hereby requests that the Conduits (or their respective
Liquidity Banks) make an Advance on ___________, 20__ (the "Borrowing Date") as
follows:

(a) Aggregate Amount of Advance:  $_____________

(i)            Blue Ridge Group's Percentage of Advance:  $_______________

(ii)            TPFC Group's Percentage of Advance:  $___________________

(iii)            [Other Group's Percentage of Advance:  $___________________]

(b) If the Advance is not funded by the applicable Conduits, Borrower requests
that the Liquidity Banks for such Conduit's Group make an Alternate Base Rate
Loan that converts into LIBO Rate Loan with an Interest Period of _____ months
on the third Business Day after the Borrowing Date).

3.  Please disburse the proceeds of the Loans as follows:

(i)            Blue Ridge Group:  [Apply $________ to payment of principal and
interest of existing Loans due on the Borrowing Date].  [Apply $______ to
payment of fees due on the Borrowing Date]. [Wire transfer $________ to account
no. ________ at ___________ Bank, in [city, state], ABA No. __________,
Reference:  ________].

(ii)         TPFC Group:  [Apply $________ to payment of principal and interest
of existing Loans due on the Borrowing Date].  [Apply $______ to payment of fees
due on the Borrowing Date]. [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference:  ________].

(iii)         [Other Group]:  [Apply $________ to payment of principal and
interest of existing Loans due on the Borrowing Date].  [Apply $______ to
payment of fees due on the Borrowing Date]. [Wire transfer $________ to account
no. ________ at ___________ Bank, in [city, state], ABA No. __________,
Reference:  ________].

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered as of this ____ day of ___________, _____.

MOHAWK FACTORING, INC., as Borrower

By:  _________________________________

Name:

Title:


68

--------------------------------------------------------------------------------



EXHIBIT III

 

PLACES OF BUSINESS OF THE LOAN PARTIES; LOCATIONS OF RECORDS; FEDERAL EMPLOYER
IDENTIFICATION NUMBER(S) ORGANIZATIONAL IDENTIFICATION NUMBER

Places of Business and Location of Collection Records:

 

Mohawk Factoring, Inc.

300 Delaware Ave.

Suite 1273 C

Wilmington, DE  19801

Mohawk Servicing, Inc

235 Industrial Blvd.

Chatsworth, GA 30705

Mohawk Servicing, Inc.

160 S. Industrial Blvd.

Calhoun, GA 30703


Federal Employer Identification Number:

 


Mohawk Factoring, Inc.:

FEI #62-1719971


Organizational Identification Numbers:


Mohawk Factoring, Inc.:  2814276


Legal, Trade and Assumed Names:

 

Mohawk Servicing Inc.:

none

Mohawk Factoring, Inc.:

            none


 


69

--------------------------------------------------------------------------------



EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

BORROWER'S

LOCK-BOX

 

 

RELATED COLLECTION ACCOUNT OF BORROWER

                                   

70

--------------------------------------------------------------------------------



                                       


71

--------------------------------------------------------------------------------



EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

 

To:  Wachovia Bank, National Association, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit and Security Agreement dated as of August 4, 2003 among Mohawk
Factoring, Inc. (the "Borrower"), Mohawk Servicing, Inc. (the "Servicer"), the
Lenders party thereto, the Co-Agents party thereto and Wachovia Bank, National
Association, as administrative agent for such Co-Agents and such Lenders (the
"Agreement").

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.           I am the duly elected _________________ and, accordingly, a
Responsible Financial Officer, of Borrower.

2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Unmatured Amortization Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].

4.            Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

[5.            Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or event: 
____________________]


72

--------------------------------------------------------------------------------



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of ______________, 20__.

By:___________________________
                        Name:
                        Title:

           

           


73

--------------------------------------------------------------------------------



SCHEDULE I TO COMPLIANCE CERTIFICATE

 

A.            Schedule of Compliance as of __________, ____ with Section ___ of
the Agreement.  Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended: _______________


74

--------------------------------------------------------------------------------



EXHIBIT VI

FORM OF COLLECTION ACCOUNT AGREEMENT

COLLECTION ACCOUNT AGREEMENT

_____________, 200__


75

--------------------------------------------------------------------------------



76

--------------------------------------------------------------------------------



 

77

--------------------------------------------------------------------------------



78

--------------------------------------------------------------------------------




79

--------------------------------------------------------------------------------




80

--------------------------------------------------------------------------------



ANNEX A

FORM OF NOTICE

 

[On letterhead of the Administrative Agent]

[Date]

[Collection Bank Name]
[Collection Bank Address]

Attn:  ____________________
Fax No. (___) ______________

            Re:            [Name of current lockbox owner]/Mohawk Factoring,
Inc.

Ladies and Gentlemen:

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement dated ____________, 200___ (the "Letter Agreement") among [Name
of current Lockbox Owner], Mohawk Factoring, Inc., you and us, to have the name
of, and to have exclusive ownership and control of, account no. __________
identified in the Letter Agreement (the "Lock-Box Account") maintained with you,
transferred to us.  The Lock-Box Account will henceforth be a zero-balance
account, and funds deposited in the Lock-Box Account should be sent at the end
of each day to the account specified in Section 3(i) of the Letter Agreement, or
as otherwise directed by the undersigned.  You have further agreed to perform
all other services you are performing under the "Service Agreement" (as defined
in the Letter Agreement) on our behalf.

We appreciate your cooperation in this matter.

Very truly yours,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:__________________________

                                                                       
            Title:

CC:            Mohawk Factoring, Inc.


81

--------------------------------------------------------------------------------



SCHEDULE 1


Lock-Box Post Office Address

 


82

--------------------------------------------------------------------------------



EXHIBIT VII

 

FORM OF ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this "Assignment Agreement") is entered into as of
the ___ day of ____________, ____, by and between _____________________
("Assignor") and __________________ ("Assignee").

PRELIMINARY STATEMENTS

 

A.           This Assignment Agreement is being executed and delivered in
accordance with Section 12.1(b) of that certain Amended and Restated Credit and
Security Agreement dated as of August 4, 2003 by and among Mohawk Factoring,
Inc., as Borrower, Mohawk Servicing, Inc., as Servicer, Blue Ridge Asset Funding
Corporation, Three Pillars Funding Corporation, the other conduits from time to
time party thereto, SunTrust Bank, as an agent, the other administrative agents
from time to time party thereto, Wachovia Bank, National Association, as an
agent and as Administrative Agent, and the Liquidity Banks party thereto (as
amended, modified or restated from time to time, the "Credit and Security
Agreement") and that applicable Liquidity Agreement.  Capitalized terms used and
not otherwise defined herein are used with the meanings set forth or
incorporated by reference in the Credit and Security Agreement.

B.            Assignor is a Liquidity Bank party to the Credit and Security
Agreement and its Liquidity Agreement, and Assignee wishes to become a Liquidity
Bank thereunder; and

C.            Assignor is selling and assigning to Assignee an undivided
____________% (the "Transferred Percentage") interest in all of Assignor's
rights and obligations under the Transaction Documents and its Liquidity
Agreement, including, without limitation, Assignor's Commitment, Assignor's
Liquidity Commitment and (if applicable) Assignor's Loans as set forth herein.

AGREEMENT

 

The parties hereto hereby agree as follows:

1.                  The sale, transfer and assignment effected by this
Assignment Agreement shall become effective (the "Effective Date") two (2)
Business Days (or such other date selected by the Agent in its sole discretion)
following the date on which a notice substantially in the form of Schedule II to
this Assignment Agreement ("Effective Notice") is delivered by the applicable
Co-Agent to the Conduit in the Assignor's Conduit Group, Assignor and Assignee. 
From and after the Effective Date, Assignee shall be a Liquidity Bank party to
the Credit and Security Agreement for all purposes thereof as if Assignee were
an original party thereto and Assignee agrees to be bound by all of the terms
and provisions contained therein.

2.                  If Assignor has no outstanding principal under the Credit
and Security Agreement or its Liquidity Agreement, on the Effective Date,
Assignor shall be deemed to have hereby transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and the Assignee shall be deemed to have hereby irrevocably taken,
received and assumed from Assignor, the Transferred Percentage of Assignor's
Commitment and Liquidity Commitment and all rights and obligations associated
therewith under the terms of the Credit and Security Agreement and its Liquidity
Agreement, including, without limitation, the Transferred Percentage of
Assignor's future funding obligations under the Credit and Security Agreement
and its Liquidity Agreement.

83

--------------------------------------------------------------------------------



3.                  If Assignor has any outstanding principal under the Credit
and Security Agreement and its Liquidity Agreement, at or before 12:00 noon,
local time of Assignor, on the Effective Date Assignee shall pay to Assignor, in
immediately available funds, an amount equal to the sum of (i) the Transferred
Percentage of the outstanding principal of Assignor's Loans and, without
duplication, [Assignor's Percentage Interests] (as defined in its Liquidity
Agreement) (such amount, being hereinafter referred to as the "Assignee's
Principal"); (ii) all accrued but unpaid (whether or not then due) Interest
attributable to Assignee's Principal; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee's Principal for the
period commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the "Assignee's Acquisition Cost"); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor's Commitment,
Liquidity Commitment, Loans (if applicable) and Percentage Interests (if
applicable) and all related rights and obligations under the Transaction
Documents and its Liquidity Agreement, including, without limitation, the
Transferred Percentage of Assignor's future funding obligations under the Credit
and Security Agreement and its Liquidity Agreement.

4.                  Concurrently with the execution and delivery hereof,
Assignor will provide to Assignee copies of all documents requested by Assignee
which were delivered to Assignor pursuant to the Credit and Security Agreement
or its Liquidity Agreement.

5.                  Each of the parties to this Assignment Agreement agrees that
at any time and from time to time upon the written request of any other party,
it will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment Agreement.

6.                  By executing and delivering this Assignment Agreement,
Assignor and Assignee confirm to and agree with each other, the Agent and the
Liquidity Banks as follows:  (a) other than the representation and warranty that
it has not created any Adverse Claim upon any interest being transferred
hereunder, Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with any of the Transaction
Documents or its Liquidity Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of Assignee, the Credit and
Security Agreement, its Liquidity Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any Collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower, any Obligor, any Affiliate of Borrower or the performance or
observance by Borrower, any Obligor, any Affiliate of Borrower of any of their
respective obligations under the Transaction Documents or any other instrument
or document furnished pursuant thereto or in connection therewith; (c) Assignee
confirms that it has received a copy of each of the Transaction Documents and
its Liquidity Agreement, and other documents and information as it has requested
and deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (d) Assignee will, independently and without
reliance upon the Agent, Blue Ridge, Borrower or any other Liquidity Bank or
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Transaction Documents and its Liquidity Agreement; (e) Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Transaction Documents and the Liquidity
Agreement as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (f) Assignee agrees that it
will perform in accordance with their terms all of the obligations which, by the
terms of its Liquidity Agreement, the Credit and Security Agreement and the
other Transaction Documents, are required to be performed by it as a Liquidity
Bank or, when applicable, as a Lender.

84

--------------------------------------------------------------------------------



7.                  Each party hereto represents and warrants to and agrees with
the Agent that it is aware of and will comply with the provisions of the Credit
and Security Agreement, including, without limitation, Sections 14.5 and 14.6
thereof.

8.                  Schedule I hereto sets forth the revised Commitment and
Liquidity Commitment of Assignor and the Commitment and Liquidity Commitment of
Assignee, as well as administrative information with respect to Assignee.

9.                  THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

10.              Assignee hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all senior
indebtedness for borrowed money of the Conduit in the Assignor's Conduit Group,
it will not institute against, or join any other Person in instituting against,
such Conduit any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.


85

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

[ASSIGNOR]

By:  _________________________

Title:

[ASSIGNEE]

By:  __________________________

Title:


86

--------------------------------------------------------------------------------



SCHEDULE I TO ASSIGNMENT AGREEMENT

 

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

 

Date:  _____________, ______

Transferred Percentage:            ____________%

A-1

A-2

B-1

B-2

C-1

C-2

Assignor

Commitment (prior to giving effect to the Assignment Agreement)

Commitment (after giving effect to the Assignment Agreement)

Outstanding principal (if any)

Ratable Share of Outstanding principal

Liquidity Commitment (prior to giving effect to the Assignment Agreement)

Liquidity Commitment (after giving effect to the Assignment Agreement)

A-1

A-2

B-1

B-2

C-1

C-2

Assignee

Commitment (prior to giving effect to the Assignment Agreement)

Commitment (after giving effect to the Assignment Agreement)

Outstanding principal (if any)

Ratable Share of Outstanding principal

Liquidity Commitment (prior to giving effect to the Assignment Agreement)

Liquidity Commitment (after giving effect to the Assignment Agreement)

Address for Notices

                                   

                                   

Attention:

Phone:

Fax:


87

--------------------------------------------------------------------------------



SCHEDULE II TO ASSIGNMENT AGREEMENT

 

EFFECTIVE NOTICE

 

TO:            ________________________, Assignor

________________________

________________________

________________________

TO:             ________________________, Assignee

________________________

________________________

________________________

The undersigned, as Administrative Agent under the Amended and Restated Credit
and Security Agreement dated as of August 4, 2003 by and among Mohawk Factoring,
Inc., a Delaware corporation, Mohawk Servicing, Inc., as Servicer, Blue Ridge
Asset Funding Corporation, Three Pillars Funding Corporation, the other conduits
party from time to tome thereto, SunTrust Capital Markets, Inc., as a Co-Agent,
the other administrative agents party from time to time thereof as an agent,
Wachovia Bank, National Association, as an agent and as Administrative Agent,
and the Liquidity Banks party thereto, hereby acknowledges receipt of executed
counterparts of a completed Assignment Agreement dated as of ____________, 200__
between __________________, as Assignor, and __________________, as Assignee. 
Terms defined in such Assignment Agreement are used herein as therein defined.

1.            Pursuant to such Assignment Agreement, you are advised that the
Effective Date will be ______________, ____.

2.           Each of the undersigned hereby consents to the Assignment Agreement
as required by Section 12.1(b) of the Credit and Security Agreement.

[3.  Pursuant to such Assignment Agreement, the Assignee is required to pay
$____________ to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]

Very truly yours,

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent

By: __________________________

Title:_______________________

88

--------------------------------------------------------------------------------



BLUE RIDGE ASSET FUNDING CORPORATION

By:  Wachovia Capital Markets, LLC, its attorney-in-fact

 

 

By:  ____________________________
Name:

Title:

****[Borrower hereby consents to the foregoing assignment:

[MOHAWK FACTORING, INC.]

By:  ______________________________
            Name:

            Title:]****


89

--------------------------------------------------------------------------------



EXHIBIT VIII

 

CREDIT AND COLLECTION POLICY

 

See Exhibit V to Receivables Sale Agreement


90

--------------------------------------------------------------------------------



EXHIBIT IX

 

FORM OF MONTHLY REPORT

 

[see attached]


91

--------------------------------------------------------------------------------



EXHIBIT X

FORM OF AMENDED AND RESTATED PERFORMANCE UNDERTAKING

This AMENDED AND RESTATED Performance Undertaking (this "Undertaking"), dated as
of August 4, 2003, is executed by Mohawk Industries, Inc., a Delaware
corporation (the "Performance Guarantor") in favor of Mohawk Factoring, Inc., a
Delaware corporation (together with its successors and assigns, "Recipient").

RECITALS

1.                  Mohawk Carpet Distribution, LP, a Delaware limited
partnership and Dal-Tile Corporation, a Delaware corporation (collectively,
together with any other "Originator" under the Sale Agreement referred to below,
as the "Originators"), and Recipient have entered into an Amended and Restated
Receivables Purchase and Sale Agreement, dated as of the date hereof (as
amended, restated or otherwise modified from time to time, the "Sale
Agreement"), pursuant to which Originators, subject to the terms and conditions
contained therein, are selling and/or contributing their respective right, title
and interest in their accounts receivable to Recipient.

2.                  Recipient, Mohawk Servicing, Inc., a Delaware corporation
("Mohawk Servicing"), Blue Ridge Asset Funding Corporation ("Blue Ridge"), Three
Pillars Funding Corporation ("Three Pillars"), the other Conduits from time to
time party thereto, the Liquidity Banks from time to time party thereto,
SunTrust Capital Markets, Inc, as agent for Three Pillars and its liquidity
banks, the other administrative agents from time to time party thereto and
Wachovia Bank, National Association, as agent for Blue Ridge and its liquidity
banks and as Administrative Agent, have entered into a Credit and Security
Agreement, dated as of the date hereof (as amended, restated or otherwise
modified from time to time, the "Credit and Security Agreement"), pursuant to
which Blue Ridge, Three Pillars, the other Conduits and/or the Liquidity Banks,
subject o the terms and conditions contained therein, may make loans to
Recipient.

3.                  Recipient has requested that Mohawk Servicing act as
servicer for the accounts receivable described above.

4.                  Performance Guarantor owns, directly or indirectly, one
hundred percent (100%) of the capital stock of each of the Originators and
Recipient, and each of the Originators, and accordingly, Performance Guarantor,
is expected to receive substantial direct and indirect benefits from their sale
or contribution of receivables to Recipient pursuant to the Sale Agreement
(which benefits are hereby acknowledged) and the loans made to Recipient
pursuant to the Credit and Security Agreement (which benefits are hereby
acknowledged).

5.                  As an inducement for Agents and the Lenders to make loans to
Recipient pursuant to the Credit and Security Agreement and for Agents and
Lenders to appoint Mohawk Servicing as Servicer pursuant to the Credit and
Security Agreement, Performance Guarantor has agreed to guaranty (a) the due and
punctual performance by the Originators under the Sale Agreement, (b) the due
and punctual performance by Mohawk Servicing of its servicing duties under the
Credit and Security Agreement, and (c) the due and punctual payment of any
Demand Advance by Mohawk Carpet and/or Mohawk Resources.

92

--------------------------------------------------------------------------------



6.                  Performance Guarantor wishes to guaranty the due and
punctual performance of the above-described obligations, as provided herein.

AGREEMENT

 

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

Section 1.  Definitions.  Capitalized terms used herein and not defined herein
shall the respective meanings assigned thereto in the Credit and Security
Agreement.  In addition:

"Agreements" means the Sale Agreement and the Credit and Security Agreement.

"Servicing Agreement" has the meaning provided in the Credit and Security
Agreement.

"Guaranteed Obligations" means, collectively, (a) all covenants, agreements
terms, conditions and indemnities to be performed and observed by the
Originators solely in their capacity as "Originators" under the Sale Agreement,
including, without limitation, in each of the foregoing cases, the due and
punctual payment of all sums which are or may become due and owing by any such
Originator in its capacity as a seller under the Sale Agreement, whether for
fees, expenses (including actual and reasonable counsel fees), indemnified
amounts or otherwise, whether upon any termination or for any other reason, (b)
all obligations of each of Mohawk Carpet and Mohawk Resources to repay any
Demand Advance owing by it, and (c) all obligations of Mohawk Servicing as
Servicer under the Credit and Security Agreement and the Servicing Agreement or
which arise pursuant to Sections 8.2, 8.3 or 14.4(a) of the Credit and Security
Agreement as a result of its termination as Servicer.

Section 2.  Guaranty of Performance of Guaranteed Obligations.  Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance of the Guaranteed Obligations incurred prior to the earlier of (i)
the time such Servicing Agreement is terminated or (ii) the time Mohawk
Servicing or an Affiliate thereof is no longer the Servicer under the Servicing
Agreement.  This Undertaking is an absolute, unconditional and continuing
guaranty of the full and punctual performance of all Guaranteed Obligations of
Mohawk Servicing and is in no way conditioned upon any requirement that
Recipient first attempt to collect any amounts owing by Mohawk Servicing to
Recipient, the Agents or the Lenders from any other Person or resort to any
collateral security, any balance of any deposit account or credit on the books
of Recipient, the Agents or any Lender in favor of Mohawk Servicing or any other
Person or other means of obtaining payment.  Should Mohawk Servicing default in
the performance of any of its Guaranteed Obligations, Recipient (or its assigns)
may cause the immediate performance by Performance Guarantor of the Guaranteed
Obligations and cause any payment Guaranteed Obligations to become forthwith due
and payable to Recipient, without demand or notice of any nature (other than as
expressly provided herein or in any other Transaction Document), all of which
are hereby expressly waived by Performance Guarantor.  Notwithstanding the
foregoing, this Undertaking is not a guarantee of the collection of any of the
Receivables and Performance Guarantor shall not be responsible for any
Guaranteed Obligations to the extent the failure results from Receivables being
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor.

93

--------------------------------------------------------------------------------



Section 3.  Performance Guarantor's Further Agreements to Pay.  Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) actually incurred or expended by
Recipient in connection with the Guaranteed Obligations, this Undertaking and
the enforcement thereof, together with interest on amounts recoverable under
this Undertaking from the time when such amounts become due until payment, at a
rate of interest (computed for the actual number of days elapsed based on a 360
day year) equal to the Prime Rate plus 2% per annum, such rate of interest
changing when and as the Prime Rate changes.

Section 4.  Waivers by Performance Guarantor.  Performance Guarantor waives
notice of acceptance of this Undertaking, notice of any action taken or omitted
by Recipient (or its assigns) in reliance on this Undertaking, and any
requirement that Recipient (or its assigns) be diligent or prompt in making
demands under this Undertaking, giving notice of any Termination Event,
Amortization Event, other default or omission by Mohawk Servicing or asserting
any other rights of Recipient under this Undertaking.  Performance Guarantor
warrants that it has adequate means to obtain from Mohawk Servicing, on a
continuing basis, information concerning the financial condition of Mohawk
Servicing, and that it is not relying on Recipient to provide such information,
now or in the future.  Performance Guarantor also irrevocably waives all
defenses (i) that at any time may be available in respect of the Guaranteed
Obligations by virtue of any statute of limitations, valuation, stay, moratorium
law or other similar law now or hereafter in effect or (ii) that arise under the
law of suretyship, including impairment of collateral.  Recipient (and its
assigns) shall be at liberty, without giving notice to or obtaining the assent
of Performance Guarantor and without relieving Performance Guarantor of any
liability under this Undertaking, to deal with Mohawk Servicing and with each
other party who now is or becomes liable in any manner for any of the Guaranteed
Obligations, in such manner as Recipient in its sole discretion deems fit, and
to this end, Performance Guarantor agrees that the validity and enforceability
of this Undertaking, including without limitation, the provisions of Section 7
hereof, shall not be impaired or affected by any of the following:  (a) any
extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto; (c) any waiver of any right,
power or remedy or of any Termination Event, Amortization Event, or default with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto; (d) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the Guaranteed Obligations
or any part thereof; (e) the existence of any claim, setoff or other rights
which Performance Guarantor may have at any time against Mohawk Servicing in
connection herewith or any unrelated transaction; or (f) any failure on the part
of Mohawk Servicing to perform or comply with any term of the Guaranteed
Obligations whether or not Performance Guarantor shall have had notice or
knowledge of any act or omission referred to in the foregoing clauses (a)
through (f) of this Section 4.

94

--------------------------------------------------------------------------------



Section 5.  Unenforceability of Guaranteed Obligations Against Mohawk
Servicing.  Notwithstanding (a) any change of ownership of Mohawk Servicing or
the insolvency, bankruptcy or any other change in the legal status of Mohawk
Servicing; (b) the change in or the imposition of any law, decree, regulation or
other governmental act which does or might impair, delay or in any way affect
the validity, enforceability or the payment when due of the Guaranteed
Obligations; (c) the failure of Mohawk Servicing or Performance Guarantor to
maintain in full force, validity or effect or to obtain or renew when required
all governmental and other approvals, licenses or consents required in
connection with the Guaranteed Obligations or this Undertaking, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Obligations or this Undertaking; or (d) if any of the
moneys included in the Guaranteed Obligations have become irrecoverable from
Mohawk Servicing for any other reason other than final payment in full of the
payment Guaranteed Obligations in accordance with their terms, this Undertaking
shall nevertheless be binding on Performance Guarantor.  This Undertaking shall
be in addition to any other guaranty or other security for the Guaranteed
Obligations, and it shall not be rendered unenforceable by the invalidity of any
such other guaranty or security.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of Mohawk Servicing or for any other reason with
respect to Mohawk Servicing, all such amounts then due and owing with respect to
the Guaranteed Obligations under the terms of the Agreements, or any other
agreement evidencing, securing or otherwise executed in connection with the
Guaranteed Obligations, shall be immediately due and payable by Performance
Guarantor.

Section 6.  Representations and Warranties.  Performance Guarantor hereby
represents and warrants to Recipient that:

(a)            Existence and Standing.  Performance Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation.  Performance Guarantor is duly qualified to do business
and is in good standing as a foreign corporation, and has and holds all
corporate power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted except where the failure to so qualify or so hold could
not reasonably be expected to have a Material Adverse Effect.

(b)            Authorization, Execution and Delivery; Binding Effect.  The
execution and delivery by Performance Guarantor of this Undertaking, and the
performance of its obligations hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part.  This Undertaking has been duly executed and delivered by Performance
Guarantor.  This Undertaking constitutes the legal, valid and binding obligation
of Performance Guarantor enforceable against Performance Guarantor in accordance
with its respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

95

--------------------------------------------------------------------------------



(c)         No Conflict; Government Consent.  The execution and delivery by
Performance Guarantor of this Undertaking, and the performance of its
obligations hereunder do not contravene or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Performance Guarantor (except as created
hereunder) except, in any case, where such contravention or violation could not
reasonably be expected to have a Material Adverse Effect.

(d)            Financial Statements.  The consolidated financial statements of
Performance Guarantor and its consolidated Subsidiaries dated as of December 31,
2001 and December 31, 2002 heretofore delivered to Recipient have been prepared
in accordance with generally accepted accounting principles consistently applied
and fairly present in all material respects the consolidated financial condition
and results of operations of Performance Guarantor and its consolidated
Subsidiaries as of such dates and for the periods ended on such dates.  Since
the later of (i) December 31, 2002 and (ii) the last time this representation
was made or deemed made, no event has occurred which would or is reasonably
likely to have a Material Adverse Effect.

Section 7.  Subrogation; Subordination.  Notwithstanding anything to the
contrary contained herein, until the Guaranteed Obligations are paid in full
Performance Guarantor:  (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Recipient, the Agent, or any Lender against
Mohawk Servicing and (b) will not claim any setoff, recoupment or counterclaim
against Mohawk Servicing in respect of any liability of Performance Guarantor to
Mohawk Servicing.  The payment of any amounts due with respect to any
indebtedness of Mohawk Servicing now or hereafter owed to Performance Guarantor
is hereby subordinated to the prior payment in full of all of the Guaranteed
Obligations.  Performance Guarantor agrees that, after the occurrence of any
default in the payment or performance of any of the Guaranteed Obligations,
Performance Guarantor will not demand, sue for or otherwise attempt to collect
any such indebtedness of Mohawk Servicing to Performance Guarantor until all of
the Guaranteed Obligations shall have been paid and performed in full.  If,
notwithstanding the foregoing sentence, Performance Guarantor shall collect,
enforce or receive any amounts in respect of such indebtedness while any
Obligations are still unperformed or outstanding, such amounts shall be
collected, enforced and received by Performance Guarantor as trustee for
Recipient (and its assigns) and be paid over to Recipient (or its assigns) on
account of the Guaranteed Obligations without affecting in any manner the
liability of Performance Guarantor under the other provisions of this
Undertaking.  The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.

Section 8.  Termination of Performance Undertaking.  Performance Guarantor's
obligations hereunder shall continue in full force and effect until the earlier
to occur of (i) the time such Servicing Agreement is terminated, or (ii) the
time Mohawk Servicing is no longer the Servicer under the Servicing Agreement
and the Credit and Security Agreement, except as to the Guaranteed Obligations
incurred prior to such date which remain unsatisfied.  No invalidity,
irregularity or unenforceability by reason of the federal bankruptcy code or any
insolvency or other similar law, or any law or order of any government or agency
thereof purporting to reduce, amend or otherwise affect the Guaranteed
Obligations shall impair, affect, be a defense to or claim against the
obligations of Performance Guarantor under this Undertaking.

96

--------------------------------------------------------------------------------



Section 9.  Effect of Bankruptcy.  Subject to Sections 2 and 8 hereof, this
Performance Undertaking shall survive the insolvency of Mohawk Servicing and the
commencement of any case or proceeding by or against Mohawk Servicing under the
federal bankruptcy code or other federal, state or other applicable bankruptcy,
insolvency or reorganization statutes.  No automatic stay under the federal
bankruptcy code with respect to Mohawk Servicing or other federal, state or
other applicable bankruptcy, insolvency or reorganization statutes to which
Mohawk Servicing is subject shall postpone the obligations of Performance
Guarantor under this Undertaking.

Section 10.  Taxes.  All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding.  If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient receive a net sum equal to
the sum which they would have received had no deduction or withholding been
made.

Section 11.  Further Assurances.  Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request. 

Section 12.  Successors and Assigns.  This Undertaking shall be binding upon
Performance Guarantor, its successors and permitted assigns, and shall inure to
the benefit of and be enforceable by Recipient and its successors and permitted
assigns.  Neither party may assign or transfer any of its rights or obligations
hereunder without the prior written consent of each of Recipient and each Agent;
provided, however, that Performance Guarantor hereby acknowledges and consents
to Recipient's grant of a security interest in this Undertaking to
Administrative Agent for the benefit of Lenders.

Section 13.  Amendments and Waivers.  No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Agents and Performance Guarantor.  No failure on the part of Recipient to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

Section 14.  Notices.  All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows:  if to
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Recipient, at the addresses set forth beneath its signature hereto, or
at such other addresses as each of Performance Guarantor or any Recipient may
designate in writing to the other.  Any notice by any party to the other must
include a copy to the Administrative Agent at the address specified in the
Credit and Security Agreement.  Each such notice or other communication shall be
effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 14.

97

--------------------------------------------------------------------------------



Section 15.  GOVERNING LAW.  THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF GEORGIA.

Section 16.  CONSENT TO JURISDICTION.  EACH OF PERFORMANCE GUARANTOR AND
RECIPIENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR GEORGIA STATE COURT SITTING IN FULTON COUNTY, GEORGIA
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE
AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED
THEREUNDER AND EACH OF THE PERFORMANCE GUARANTOR AND RECIPIENT HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

Section 18.  Bankruptcy Petition.  Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior Indebtedness of Recipient, it will not institute
against, or join any other Person in instituting against, Recipient any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

Section 19.  Miscellaneous.  This Undertaking constitutes the entire agreement
of Performance Guarantor with respect to the matters set forth herein.  The
rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Undertaking shall be
in addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations.  The provisions of this Undertaking are severable, and
in any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor's liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding.  Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise specified, references herein to "Section"
shall mean a reference to sections of this Undertaking.


98

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

Mohawk Industries, Inc.

By: ______________________________

Name:                         Scott R. Veldman

Title:                         Vice President and Treasurer

Address for Notices:            160 S. Industrial Blvd.

                                    Calhoun, GA 30703

                                    Attn:            Scott R. Veldman

                                    Phone:            (706) 624-2103

                                    Fax:            (706) 624-2052

Acknowledged and Agreed:

 

MOHAWK FACTORING, INC.

By: __________________________

Name:  Linda Bubacz

Title:            Assistant Treasurer and Secretary

Address for Notices:            300 Delaware Avenue

Suite 1273 C

                                    Wilmington, Delaware  19801

                                    Attn:            Linda Bubacz

                                    Fax:            (302) 552-3128


100

--------------------------------------------------------------------------------



EXHIBIT XI

FORM OF REDUCTION NOTICE

 

---

Mohawk Factoring, Inc.



REDUCTION NOTICE

dated ______________, 20__

for reduction on ________________, 20__

 

[Applicable Co-Agent]

Attention:  [_____________________]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit and Security Agreement
dated as of August 4, 2003 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement") among Mohawk Factoring, Inc. (the
"Borrower"), Mohawk Servicing, Inc., as initial Servicer, Blue Ridge Asset
Funding Corporation, Three Pillars Funding Corporation, each other Conduit party
from time to time thereto, SunTrust Capital Markets, Inc., individually and as
co-agent and Wachovia Bank, National Association, individually and as co-agent,
each other co-agent from time to time party thereto and Wachovia Bank, National
Association, as Administrative Agent for the Agents and the Lenders. 
Capitalized terms defined in the Credit Agreement are used herein with the same
meanings.

1.                  The Borrower hereby certifies, represents and warrants to
the Agents and the Lenders that on and as of the Proposed Reduction Date (as
hereinafter defined) after giving effect to the Reduction requested below, the
Aggregate Principal will not exceed the Borrowing Limit.

2.  The Borrower hereby requests that the Conduits (or their respective
Liquidity Banks) make a reduction of Aggregate Principal on ___________, 20__
(the "Proposed Reduction Date") (Notice must be received at least 2 Business
Days prior for reduction < $100,000,000 and at least 5 Business Days prior for
reduction $100,000,000+) as follows:

Aggregate Reduction:            $____________

(i)            Blue Ridge Group's Percentage of such reduction:           
$____________

(ii)            TPFC Group's Percentage of such reduction:           
$____________

(iii)               [Other Group's Percentage of such reduction:              
$____________]

101

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Reduction Notice to be executed
and delivered as of this ____ day of ___________, _____.

MOHAWK FACTORING, INC., as Borrower

By:  _________________________________

Name:

Title:

 

 


102

--------------------------------------------------------------------------------



SCHEDULE A

 

COMMITMENTS OF LIQUIDITY BANKS

 

 

Blue Ridge Liquidity Banks

Commitment

 

 

Wachovia Bank, National Association

$178,500,000

 

TPFC Liquidity Banks

Commitment

 

 

SunTrust Bank

$178,500,000


103

--------------------------------------------------------------------------------



SCHEDULE B

DOCUMENTS TO BE DELIVERED TO THE AGENT

ON OR PRIOR TO THE INITIAL PURCHASE

1.                  Executed copies of the Credit and Security Agreement, duly
executed by the parties thereto.

2.                  Executed copy of the Performance Undertaking, duly executed
by the Performance Guarantor.

3.                  Copy of the Resolutions of the Board of Directors of each
Loan Party and Performance Guarantor certified by its Secretary authorizing such
Person's execution, delivery and performance of this Agreement and the other
documents to be delivered by it hereunder.

4.                  Articles or Certificate of Incorporation of each Loan Party
and Performance Guarantor certified by the Secretary of State of its
jurisdiction of incorporation on or within thirty (30) days prior to the initial
Advance.

5.                  Good Standing Certificate for each Loan Party and
Performance Guarantor issued by the Secretaries of State of its state of
incorporation and each jurisdiction where it has material operations, each of
which is listed below:

a.            Borrower:                                Delaware

b.            Servicer:                                  Delaware; Georgia

c.            Performance Guarantor:            Delaware; Georgia

6.                     A certificate of the Secretary of each Loan Party and
Performance Guarantor certifying (i) the names and signatures of the officers
authorized on its behalf to execute this Agreement and any other documents to be
delivered by it hereunder and (ii) a copy of such Person's By-Laws.

7.                     Pre-filing state and federal tax lien, judgment lien and
UCC lien searches against each Loan Party from the following jurisdictions:

a.            Borrower:                                Delaware; Georgia

b.            Originators:                               Georgia

8.                  Time stamped receipt copies of proper financing statements,
duly filed under the UCC on or before the date of the initial Advance in all
jurisdictions as may be necessary or, in the opinion of the Agents, desirable,
under the UCC of all appropriate jurisdictions or any comparable law in order to
perfect the ownership interests contemplated by this Agreement.

--------------------------------------------------------------------------------



 

9.                  Time stamped receipt copies of proper UCC termination
statements, if any, necessary to release all security interests and other rights
of any Person in the Receivables, Contracts or Related Security previously
granted by Borrower.

10.              Executed copies of Collection Account Agreements for each
Lock-Box and Collection Account to be delivered not later than 45 days of the
first Advance hereunder.

11.              A favorable opinion of legal counsel for the Loan Parties and
Performance Guarantor reasonably acceptable to the Agents which addresses the
following matters and such other matters as the Agents may reasonably request:

(a)         Each of the Loan Parties and Performance Guarantor is a corporation
duly organized, validly existing, and in good standing under the laws of the
state of where each is organized

(b)         The execution and delivery by each of the Loan Parties and
Performance Guarantor of the Transaction Document to which it is a party and its
performance of its obligations thereunder have been duly authorized by all
necessary organizational action and proceedings on the part of such entity and
will not:

(i)            require any action by or in respect of, or filing with, any
governmental body, agency or official (other than the filing of UCC financing
statements);

(ii)            contravene, or constitute a default under the Georgia Business
Corporations Code or the Delaware General Corporations Law to the extent
applicable, its articles or certificate of incorporation or bylaws or, to such
counsel's knowledge, of any agreement, judgment, injunction, order, decree or
other instrument binding upon such entity; or

(iii)            result in the creation or imposition of any Adverse Claim on
assets of such entity or any of its Subsidiaries (except as contemplated by the
Transaction Documents).

(d)         Each of the Transaction Documents to which each of the Loan Parties
and Performance Guarantor is a party has been duly executed and delivered by
such entity and constitutes the legally valid, and binding obligation of such
entity enforceable in accordance with its terms, except to the extent the
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought and
exclusions for contribution and/or indemnity.

(e)         The provisions of the Credit and Security Agreement are effective to
create valid security interests in favor of the Agent, for the benefit of the
Secured Parties, in all of Borrower's right, title and interest in and to the
Receivables and their proceeds thereof described therein which constitute
"accounts," "chattel paper" or "general intangibles" (each as defined in the
UCC) (collectively, the "Opinion Collateral"), as security for the payment of
the Obligations.

--------------------------------------------------------------------------------



(f)          Upon filing of such UCC-1 Financing Statements in such filing
offices and payment of the required filing fees, the security interest in favor
of the Administrative Agent, for the benefit of the Secured Parties, in the
Opinion Collateral will be perfected.

(g)         Based solely on our review of the [describe UCC Search Reports], and
assuming (i) the filing of the Financing Statements and payment of the required
filing fees in accordance with paragraph (f) and (ii) the absence of any
intervening filings between the date and time of the Search Reports and the date
and time of the filing of the Financing Statements, the security interest of the
Administrative Agent in the Opinion Collateral is prior to any security interest
granted in the Opinion Collateral by Borrower, the priority of which is
determined solely by the filing of a financing statement in the [describe filing
offices].

(h)         Neither of the Loan Parties nor the Performance Guarantor is a
"holding company" or a "subsidiary holding company" of a "holding company"
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or an "investment company" within the meaning of the Investment Company
Act of 1940, as amended.

12.              A certificate of a Responsible Financial Officer of each of the
Loan Parties certifying that no Amortization Event or Unmatured Amortization
Event exists and is continuing as of the date of the initial Advance.

13.              The Fee Letter.

14.              A Monthly Report as of a June 30, 2003.

15.              Executed copies of (i) all consents from and authorizations by
any Persons and (ii) all waivers and amendments to existing credit facilities,
that are necessary in connection with this Agreement. 

16.              The Liquidity Agreements, duly executed by each of the parties
thereto.

17.              A copy of the Subordinated Noted issued by Mohawk Factoring,
Inc. in favor of Mohawk Resources, Inc.

18.              The Receivables Sale Agreement and each of the closing
documents required thereunder.